Case 20-12456-JTD   Doc 688-2   Filed 12/08/20   Page 1 of 79




                    EXHIBIT A
                    Case 20-12456-JTD       Doc 688-2      Filed 12/08/20   Page 2 of 79


                                     Pachulski Stang Ziehl & Jones LLP
                                             10100 Santa Monica Blvd.
                                                    13th Floor
                                              Los Angeles, CA 90067
                                                                            October 31, 2020
Shawn Lederman                                                              Invoice 126533
NRD Capital                                                                 Client   76136
4170 Ashford Dunwoody Rd. ste. 390                                          Matter   00002
Atlanta , GA 30319
                                                                                     JWD

RE: Post Petition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 10/31/2020
                FEES                                                        $639,176.00
                EXPENSES                                                     $90,627.37
                TOTAL CURRENT CHARGES                                       $729,803.37

                TOTAL BALANCE DUE                                           $729,803.37
                    Case 20-12456-JTD   Doc 688-2      Filed 12/08/20      Page 3 of 79


Pachulski Stang Ziehl & Jones LLP                                                 Page:     2
Ruby Tuesday Inc.                                                                 Invoice 126533
76136 - 00002                                                                     October 31, 2020




  Summary of Services by Professional
  ID        Name                           Title                    Rate           Hours               Amount

 BDD        Dassa, Beth D.                 Paralegal              425.00           86.20         $36,635.00

 BMK        Koveleski, Beatrice M.         Case Man. Asst.        350.00            1.30              $455.00

 CJB        Bouzoukis, Charles J.          Case Man. Asst.        350.00            5.00             $1,750.00

 JEO        O'Neill, James E.              Partner                925.00          130.00        $120,250.00

 JWD        Dulberg, Jeffrey W.            Partner                895.00           88.20         $78,939.00

 KSN        Neil, Karen S.                 Case Man. Asst.        350.00            2.40              $840.00

 LCT        Thomas, Elizabeth C.           Paralegal              425.00           21.60             $9,180.00

 MBL        Litvak, Maxim B.               Partner                950.00           33.20         $31,540.00

 MSP        Pagay, Malhar S.               Partner                875.00          193.80        $169,575.00

 RJG        Gruber, Richard J.             Counsel               1125.00            9.00         $10,125.00

 RMP        Pachulski, Richard M.          Partner               1445.00           64.10         $92,624.50

 RMS        Saunders, Robert M.            Counsel                825.00           35.30         $29,122.50

 SEG        Goldich, Stanley E.            Partner               1025.00            8.10             $8,302.50

 SLP        Pitman, L. Sheryle             Case Man. Asst.        350.00            1.00              $350.00

 VAN        Newmark, Victoria A.           Counsel                925.00           53.50         $49,487.50

                                                                                 732.70          $639,176.00
                    Case 20-12456-JTD              Doc 688-2   Filed 12/08/20   Page 4 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:     3
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                                   Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                                 18.70                      $19,930.50

 AD                 Asset Disposition [B130]                                      46.60                      $43,295.00

 BL                 Bankruptcy Litigation [L430]                                  22.30                      $20,737.50

 CA                 Case Administration [B110]                                    84.50                      $60,652.50

 CO                 Claims Admin/Objections[B310]                                 17.90                      $12,788.50

 CPO                Comp. of Prof./Others                                          2.80                       $1,790.00

 EB                 Employee Benefit/Pension-B220                                 22.90                      $19,350.50

 EC                 Executory Contracts [B185]                                   120.80                  $113,889.00

 FD                 First Day                                                     60.50                      $52,942.50

 FF                 Financial Filings [B110]                                       8.40                       $5,737.00

 FN                 Financing [B230]                                              73.20                      $72,603.50

 GC                 General Creditors Comm. [B150]                                10.10                      $10,793.50

 MC                 Meeting of Creditors [B150]                                    2.90                       $2,672.50

 OP                 Operations [B210]                                              4.40                       $3,906.00

 PD                 Plan & Disclosure Stmt. [B320]                               116.00                  $106,882.00

 RP                 Retention of Prof. [B160]                                      5.00                       $3,655.00

 RPO                Ret. of Prof./Other                                           74.90                      $51,146.50

 TI                 Tax Issues [B240]                                             25.40                      $22,159.00

 UT                 Utilities                                                     15.40                      $14,245.00

                                                                                 732.70                  $639,176.00
                    Case 20-12456-JTD   Doc 688-2   Filed 12/08/20   Page 5 of 79


Pachulski Stang Ziehl & Jones LLP                                           Page:     4
Ruby Tuesday Inc.                                                           Invoice 126533
76136 - 00002                                                               October 31, 2020


  Summary of Expenses
  Description                                                                                  Amount
Conference Call [E105]                                                                    $71.25
Filing Fee [E112]                                                                     $87,642.00
Lexis/Nexis- Legal Research [E                                                         $1,929.42
Reproduction Expense [E101]                                                              $191.20
Reproduction/ Scan Copy                                                                  $738.30
Transcript [E116]                                                                         $55.20

                                                                                      $90,627.37
                    Case 20-12456-JTD            Doc 688-2        Filed 12/08/20       Page 6 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     5
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                         Hours            Rate       Amount

  Asset Analysis/Recovery[B120]
 10/07/2020   SEG     AA        Review Malhar S. Pagay emails regarding Trust              0.20      1025.00         $205.00
                                Assets Motions and review files regarding current
                                drafts and email to Malhar S. Pagay regarding same
                                and comments of Trustees.

 10/07/2020   SEG     AA        Review Malhar S. Pagay email regarding current             0.20      1025.00         $205.00
                                versions of Trust Assets Motions and review
                                pleadings and emails to Malhar S. Pagay and Beth
                                Dassa regarding same and orders and Exhibits.

 10/07/2020   SEG     AA        Review Bankruptcy Rule 9037 regarding personal             0.30      1025.00         $307.50
                                identifying information and review Plan documents
                                and email to Malhar S. Pagay regarding same.

 10/07/2020   SEG     AA        Review Steele email regarding DCP Motion and               0.10      1025.00         $102.50
                                Exhibits and email to Steele regarding same and RTI
                                bankruptcy filing.

 10/07/2020   SEG     AA        Preparation of email to Steele regarding comparing         0.10      1025.00         $102.50
                                Trust and Plan documents and participant
                                information and review Steele email regarding same.

 10/07/2020   SEG     AA        Review information regarding termination of Plans          0.30      1025.00         $307.50
                                and descriptions in Motions and email to Malhar S.
                                Pagay regarding same.

 10/07/2020   SEG     AA        Review information and notes regarding termination         0.40      1025.00         $410.00
                                of Plans and requirements and description in
                                Motion.

 10/07/2020   SEG     AA        Preparation of email to Esser regarding response to        0.10      1025.00         $102.50
                                request for Plan documents regarding ESPP/MRP
                                Trust and review Esser email regarding same.

 10/07/2020   MSP     AA        Review and analysis of outstanding rabbi trust             0.90        875.00        $787.50
                                issues, Regions Bank interpleader, etc.; email
                                exchange with Stanley E. Goldich, J. Lamar, James
                                E. O'Neill, Beth Dassa, et al. re: same.

 10/07/2020   SEG     AA        Preparation of email to Esser regarding response to        0.10      1025.00         $102.50
                                request for Plan documents regarding ESPP/MRP
                                Trust and review Esser email regarding same.

 10/07/2020   BDD     AA        Work with M. Pagay re 2 rabbi trust motions                1.10        425.00        $467.50
                                (including multiple exhibits) and emails S. Goldich,
                                N. Brown and N. DeLeon re same

 10/07/2020   SEG     AA        Review Lamar emails regarding Interpleader action,         0.10      1025.00         $102.50
                                chapter 11 filing and suggestion of bankruptcy.
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20      Page 7 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     6
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                         Hours            Rate        Amount

 10/07/2020   SEG     AA        Preparation emails to Malhar S. Pagay and Jeffrey          0.10      1025.00          $102.50
                                W. Dulberg regarding Lamar request regarding
                                suggestion of bankruptcy and review Malhar S.
                                Pagay and Jeffrey W. Dulberg emails and email to
                                Lamar regarding same.

 10/07/2020   BDD     AA        Email M. Pagay and J. O'Neill re list of litigations       0.10        425.00          $42.50

 10/08/2020   SEG     AA        Review information and documents regarding ESPP,           0.30      1025.00          $307.50
                                MRP and DCP Plans and emails to Malhar S. Pagay,
                                Beth D. Dassa and James E. O'Neill regarding same
                                and Lederman First Day Declaration.

 10/08/2020   SEG     AA        Revise DCP Trust Assets Motion and email                   0.10      1025.00          $102.50
                                regarding same.

 10/08/2020   SEG     AA        Telephone call to Malhar S. Pagay regarding                0.10      1025.00          $102.50
                                ESPP/MRP Motion.

 10/08/2020   BDD     AA        Email S. Goldich re DCP motion                             0.10        425.00          $42.50

 10/08/2020   JWD     AA        Emails re COLI assets and Rabbi trusts and review          0.20        895.00         $179.00
                                issues re same

 10/11/2020   MSP     AA        Email exchange with Max B. Litvak, et al. re: extent       0.50        875.00         $437.50
                                of lender interest in rabbi trust assets.

 10/12/2020   SEG     AA        Telephone call to Singerman regarding Piccadilly           0.10      1025.00          $102.50
                                Cafeterias rabbi trust motion.

 10/12/2020   RMP     AA        Review Rabbi Trust issues and related case issues.         0.90      1445.00         $1,300.50

 10/13/2020   SEG     AA        Review draft rabbi trust motions and DIP financing         0.20      1025.00          $205.00
                                motion and email to Malhar S. Pagay regarding
                                same.

 10/13/2020   SEG     AA        Review redlined revisions to ESPP/MRP Trust                0.20      1025.00          $205.00
                                Assets motion.

 10/14/2020   MSP     AA        Email exchange with Richard M. Pachulski re:               0.10        875.00          $87.50
                                Rabbi trust motion timing.

 10/14/2020   RMP     AA        Review Rabbi Trust motion and issues.                      0.60      1445.00          $867.00

 10/15/2020   SEG     AA        Review Lamar email regarding top hat plan filing           0.10      1025.00          $102.50
                                and review pleading and email to Lamar regarding
                                same.

 10/15/2020   SEG     AA        Preparation of emails to Malhar S. Pagay regarding         0.30      1025.00          $307.50
                                rabbi trust motions, revisions and discussions with
                                Trustees and counsel and review Malhar S. Pagay
                                emails regarding same.
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20       Page 8 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     7
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                          Hours            Rate        Amount

 10/15/2020   SEG     AA        Review filed rabbi trust Motions and Exhibits.              0.20      1025.00          $205.00

 10/15/2020   RMP     AA        Review Rabbi Trust and deferral motion issues and           0.90      1445.00         $1,300.50
                                telephone conferences with M. Pagay and J. Dulberg
                                re same.

 10/15/2020   JEO     AA        Review and finalize Ruby Tuesday, Inc.'s Motion             1.30        925.00        $1,202.50
                                for an Order Authorizing Ruby Tuesday, Inc. to
                                Exercise Its Ownership Rights Over Trust Assets
                                Currently Held in a "Rabbi Trust" for Ruby
                                Tuesday, Inc's Non-Qualified "Defined
                                Contribution" - Deferred Compensation Plans

 10/15/2020   JEO     AA        Review and finalize Ruby Tuesday, Inc.'s Motion             1.10        925.00        $1,017.50
                                for an Order Authorizing Ruby Tuesday, Inc. to
                                Exercise Its Ownership Rights Over Trust Assets
                                Currently Held in a "Rabbi Trust" for Ruby
                                Tuesday, Inc.'s Non-Qualified Executive
                                Supplemental Pension Plan and Managment
                                Retirement Plan

 10/15/2020   LCT     AA        Draft notices to Rabbi Trust motions.                       0.20        425.00          $85.00

 10/22/2020   SEG     AA        Telephone conference with Singerman regarding               0.20      1025.00          $205.00
                                rabbi trust motion and order in Piccadilly chapter 11
                                case.

 10/23/2020   SEG     AA        Review Singerman and Diaz emails and message                0.20      1025.00          $205.00
                                regarding Piccadilly filings and rabbi trust motion
                                and trust agreement and email to Singerman and
                                Diaz regarding same.

 10/23/2020   SEG     AA        Preparation of emails to Malhar S. Pagay regarding          0.10      1025.00          $102.50
                                Trust Agreement information.

 10/23/2020   SEG     AA        Telephone conference with Lamar regarding                   0.20      1025.00          $205.00
                                information on ESPP/MRP Trust Agreements and
                                Regions Bank fee and expenses.

 10/26/2020   SEG     AA        Review Diaz email regarding Piccadilly documents.           0.10      1025.00          $102.50

 10/27/2020   SEG     AA        Preparation of email to Malhar S. Pagay regarding           0.10      1025.00          $102.50
                                information on Trust Agreements.

 10/27/2020   RMP     AA        Review first set of requests for information and            1.90      1445.00         $2,745.50
                                Rabbi Trust case issues and specific cases.

 10/28/2020   SEG     AA        Review Esser email and Holifield emails regarding           0.10      1025.00          $102.50
                                information request regarding termination of ESPP
                                and MRP and review description in Motion.

 10/28/2020   SEG     AA        Review files regarding termination of ESPP and              0.40      1025.00          $410.00
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20      Page 9 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     8
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                         Hours            Rate         Amount
                                MRP and discussions and documents regarding
                                same.
 10/28/2020   SEG     AA        Preparation of email regarding to Esser, Powers and        0.40      1025.00           $410.00
                                Cohen regarding response to Holifield and issues
                                regarding termination of Plans and lump sum
                                payments to participants.

 10/29/2020   MSP     AA        Telephone call with A. Powers re: Rabbi trusts.            0.20        875.00          $175.00

 10/29/2020   SEG     AA        Review Cohen email regarding Holifield request,            0.20      1025.00           $205.00
                                Board consent language and rabbi trust issues and
                                email regarding same.

 10/29/2020   SEG     AA        Review Lamar email regarding filing of ad hoc              0.20      1025.00           $205.00
                                participants and review filling and emails to Malhar
                                S. Pagay, Lamar, Esser and BD attorneys regarding
                                same.

 10/29/2020   SEG     AA        Preparation of email to Malhar S. Pagay regarding          0.10      1025.00           $102.50
                                participant objections to rabbi trust motions and
                                discussions with counsel for Regions Bank.

 10/29/2020   RMP     AA        Telephone conference with Hollifield and deal with         0.90      1445.00          $1,300.50
                                Rabbi Trust issues.

 10/30/2020   SEG     AA        Review information regarding RTI rabbi trust               0.40      1025.00           $410.00
                                agreements and discussions and preparation of notes
                                regarding same.

 10/30/2020   SEG     AA        Review research regarding rabbi trusts and                 0.60      1025.00           $615.00
                                preparation of notes regarding same.

 10/30/2020   SEG     AA        Further research regarding rabbi trusts.                   0.80      1025.00           $820.00

                                                                                          18.70                      $19,930.50

  Asset Disposition [B130]
 10/07/2020   VAN     AD        Analysis regarding bid procedures motion, including        0.60        925.00          $555.00
                                email correspondence with Malhar Pagay regarding
                                same.

 10/08/2020   MSP     AD        Review and analysis of bidding procedures; email           0.40        875.00          $350.00
                                exchange with Victoria A. Newmark, et al. re: same
                                (.10).

 10/08/2020   VAN     AD        Draft/revise bid procedures motion.                        1.80        925.00         $1,665.00

 10/09/2020   RJG     AD        Assist James E. O'Neill with one-off transaction           0.50      1125.00           $562.50
                                structure in light of bankruptcy filing.

 10/09/2020   JEO     AD        Call to discuss asset sale process with Stephanie          0.50        925.00          $462.50
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20   Page 10 of 79


Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Ruby Tuesday Inc.                                                                              Invoice 126533
76136 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount
                                Medley and real estate counsel.
 10/10/2020   RJG     AD        Prepare template amendment for modifying existing       1.00      1125.00         $1,125.00
                                disposition agreements.

 10/12/2020   MSP     AD        Review, revise and finalize bidding procedures          2.80        875.00        $2,450.00
                                motion; email exchange with S. O’Neal, J. Rawlins
                                et al. re: same (.10).

 10/12/2020   JWD     AD        Review motion to approve sale procedures                0.60        895.00         $537.00

 10/12/2020   BDD     AD        Revisions to Sale Motion/Bid Procedures per J.          0.40        425.00         $170.00
                                O'Neill and V. Newmark comments

 10/13/2020   JWD     AD        Review sale procedures motion and draft notes re        0.80        895.00         $716.00
                                same

 10/13/2020   JWD     AD        Review sale pleadings                                   0.40        895.00         $358.00

 10/16/2020   LCT     AD        Draft motion to shorten notice of bid procedures        0.20        425.00          $85.00
                                motion.

 10/16/2020   RJG     AD        Work with James E. O'Neill and S. Medley                0.50      1125.00          $562.50
                                regarding addressing next steps with existing
                                agreements.

 10/16/2020   JWD     AD        Review comments to sale motion                          0.40        895.00         $358.00

 10/16/2020   JEO     AD        Work on issues related to asset sales                   3.00        925.00        $2,775.00

 10/16/2020   BDD     AD        Email L. Thomas re Motion to Shorten Sale               0.10        425.00          $42.50
                                Procedures

 10/17/2020   RJG     AD        Review and respond to bankruptcy and lender             0.30      1125.00          $337.50
                                approval language in draft Purchase and Sale
                                Agreement.

 10/19/2020   MSP     AD        Review and analysis of proposed bidding                 1.10        875.00         $962.50
                                procedures; email exchange with James E. O’Neill,
                                et al. re: same.

 10/19/2020   RJG     AD        Prepare for and participate in team conference          0.60      1125.00          $675.00
                                regarding pending sale issues.

 10/19/2020   RJG     AD        Review and consider ROFO issue and prepare              0.70      1125.00          $787.50
                                message to James E. O'Neill regarding same.

 10/19/2020   JEO     AD        Participate in asset disposition call                   0.30        925.00         $277.50

 10/20/2020   LCT     AD        Prepare notice of bid procedures motion.                0.10        425.00          $42.50

 10/20/2020   RJG     AD        Review and respond to draft Purchase and Sale           1.00      1125.00         $1,125.00
                                Agreement regarding Allenford property.
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20       Page 11 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    10
Ruby Tuesday Inc.                                                                                Invoice 126533
76136 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/21/2020   RJG     AD        Conference with S. Kramer and respond to S.               0.50      1125.00          $562.50
                                Kramer's revised Purchase and Sale Agreement.

 10/22/2020   LCT     AD        Prepare notice to de minimus asset sale procedures        0.30        425.00         $127.50
                                motion (.1); finalize motion (.2).

 10/22/2020   MSP     AD        Telephone call with James E. O’Neill re: De               0.10        875.00          $87.50
                                minimis asset sales.

 10/22/2020   RJG     AD        Review emails and prepare markup of Waterford             0.90      1125.00         $1,012.50
                                Purchase and Sale Agreement.

 10/22/2020   RMP     AD        Review bidding procedures revisions and e-mails re        0.40      1445.00          $578.00
                                same.

 10/22/2020   JWD     AD        Review mark up to sale procedures motion                  0.40        895.00         $358.00

 10/22/2020   JEO     AD        Finalize de minimis asset asset motion                    1.00        925.00         $925.00

 10/22/2020   BDD     AD        Revisions to De Minimis Asset Sale Motion and             0.50        425.00         $212.50
                                Notice and emails J. O'Neill re same

 10/23/2020   LCT     AD        Draft motion to shorten notice of motion approve de       0.20        425.00          $85.00
                                minimus asset sale procedures.

 10/23/2020   MSP     AD        Review lender proposed revisions and revise bid           3.80        875.00        $3,325.00
                                procedures motion.

 10/23/2020   MSP     AD        Attention to and review and revise de minimis sale        1.50        875.00        $1,312.50
                                motion and related motion to shorten.

 10/23/2020   RJG     AD        Review draft of Maryville Purchase and Sale               1.10      1125.00         $1,237.50
                                Agreement and write S. Kramer regarding same.

 10/23/2020   JEO     AD        Finalize and file de minimis sale procedure motion        4.40        925.00        $4,070.00
                                and related motion to shorten

 10/23/2020   BDD     AD        Revisions to de minimis asset sale motion/motion to       0.80        425.00         $340.00
                                shorten time and calls with/emails to M. Pagay, J.
                                O'Neill, N. DeLeon and Epiq re same

 10/24/2020   RJG     AD        Review and respond to S. Kramer regarding                 0.80      1125.00          $900.00
                                comments to the Support Center Purchase and Sale
                                Agreement.

 10/26/2020   MSP     AD        Review and revise bid procedures motion and case          0.50        875.00         $437.50
                                timeline.

 10/26/2020   RJG     AD        Review amendment to Allentown Liquor License              0.40      1125.00          $450.00
                                Asset Purchase Agreement and respond to S.
                                Kramer regarding same.

 10/27/2020   LCT     AD        Draft notice of hearing on motion to approve de           0.10        425.00          $42.50
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20        Page 12 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    11
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount
                                minimus asset sale procedures.
 10/27/2020   MSP     AD        Telephone call with James E. O’Neill re: sale               0.30        875.00         $262.50
                                timeline.

 10/27/2020   MSP     AD        Telephone call with S. Lederman re: miscellaneous           0.10        875.00          $87.50
                                asset sales, etc.

 10/27/2020   MSP     AD        Telephone call with James E. O’Neill re: de                 0.20        875.00         $175.00
                                minimis sales, sale procedures timeline, etc.

 10/27/2020   MSP     AD        Review lender proposed revisions and revise bid             0.50        875.00         $437.50
                                procedures motion and case timeline.

 10/27/2020   RJG     AD        Exchange messages with James E. O'Neill about               0.40      1125.00          $450.00
                                pending sale issues and review revisions to Liquor
                                License Asset Purchase Agreement.

 10/27/2020   RMP     AD        Review lenders' revision to bidding procedures              0.60      1445.00          $867.00
                                motion and telephone conference with M. Pagay re
                                same.

 10/27/2020   JEO     AD        Review and comment on asset purchase agreement              0.50        925.00         $462.50

 10/27/2020   JEO     AD        Review bid procedures motion and related motion to          1.50        925.00        $1,387.50
                                shorten

 10/28/2020   LCT     AD        Revise notice of hearing on motion approve de               0.20        425.00          $85.00
                                minimus asset sale procedures (.1); efile and
                                coordinate service of same (.1).

 10/28/2020   JEO     AD        Review and response to UST comments to de                   0.50        925.00         $462.50
                                minimis asset sale motion

 10/28/2020   JEO     AD        Respond to client inquiries re de minimis asset sales       0.90        925.00         $832.50

 10/28/2020   VAN     AD        Research and analysis regarding section 365 / right         2.80        925.00        $2,590.00
                                of first refusal against real property to be sold.

 10/28/2020   JEO     AD        Review notice of hearing for De minimis asset sale          0.30        925.00         $277.50
                                motion

 10/29/2020   BDD     AD        Work on exhibits to de minimis asset motion and             0.40        425.00         $170.00
                                emails J. O'Neill re same

 10/30/2020   MSP     AD        Telephone call with R. Nejame re: Discussion with           0.50        875.00         $437.50
                                Committee re: marketing status.

 10/30/2020   MSP     AD        Telephone call with S. Lederman re: Sales efforts,          0.20        875.00         $175.00
                                open case items, etc.

 10/30/2020   MSP     AD        Telephone call with Jeffrey W. Dulberg re: NOL              0.20        875.00         $175.00
                                issue.
                    Case 20-12456-JTD           Doc 688-2           Filed 12/08/20      Page 13 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    12
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate         Amount

 10/30/2020   RJG     AD        Exchange messages with S. Kramer regarding                  0.30      1125.00           $337.50
                                additional language for Support Center transaction.

 10/30/2020   RMP     AD        Review de minimis asset sale motion and telephone           0.40      1445.00           $578.00
                                conference with M. Pagay re same.

                                                                                           46.60                      $43,295.00

  Bankruptcy Litigation [L430]
 10/08/2020   JWD     BL        Work on various issues RSA compliance and review            0.70        895.00          $626.50
                                lender emails re same

 10/09/2020   JWD     BL        Work on various settlement issues                           0.60        895.00          $537.00

 10/12/2020   RMP     BL        Prepare for and participate on strategy call and            1.10      1445.00          $1,589.50
                                follow-up calls.

 10/13/2020   JWD     BL        Emails and texts re RSA extension                           0.30        895.00          $268.50

 10/16/2020   CJB     BL        Prepare hearing binder for hearing on 10/22/20.             1.50        350.00          $525.00

 10/19/2020   RMP     BL        Prepare for and participate on team strategy call and       1.10      1445.00          $1,589.50
                                follow-up with M. Pagay re same.

 10/19/2020   JEO     BL        Calls and emails with David TIffany re information          0.50        925.00          $462.50
                                needed for initial debtor interview with UST

 10/20/2020   JEO     BL        Review and finalize agenda for 10/22 hearing                0.90        925.00          $832.50

 10/20/2020   JEO     BL        Hearing prep for matters scheduled to 10/22 hearing         5.00        925.00         $4,625.00

 10/20/2020   CJB     BL        Prepare hearing binder for hearing on 10/22/20.             0.40        350.00          $140.00

 10/21/2020   RMP     BL        Prepare for 10/21 court hearings.                           1.90      1445.00          $2,745.50

 10/22/2020   JWD     BL        Attend second day hearing                                   1.30        895.00         $1,163.50

 10/26/2020   JEO     BL        Review pending matters                                      2.50        925.00         $2,312.50

 10/27/2020   JEO     BL        Review overall case timeline                                1.00        925.00          $925.00

 10/28/2020   MSP     BL        Telephone calls (2) with S. Lederman re:                    0.20        875.00          $175.00
                                Committee data room information.

 10/29/2020   JEO     BL        Emails to court re schedule changes for 11/3 hearing        0.30        925.00          $277.50

 10/30/2020   KSN     BL        Prepare hearing binder for 11/5/20 hearing.                 1.30        350.00          $455.00

 10/31/2020   MSP     BL        Telephone calls (2: .50; .20) with S. Lederman re:          1.70        875.00         $1,487.50
                                Outstanding discovery items for pension, landlords,
                                etc. (.70); review and analysis of discovery status.
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20        Page 14 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    13
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           22.30                      $20,737.50

  Case Administration [B110]
 10/07/2020   MSP     CA        Telephone call with S. Lederman re: Immediate               0.10        875.00           $87.50
                                matters upon filing of cases.

 10/07/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,           1.00        875.00          $875.00
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/07/2020   MSP     CA        Telephone calls (2) with S. Lederman re: initial            0.30        875.00          $262.50
                                vendor and other questions, communications, initial
                                case tasks, etc.

 10/07/2020   MSP     CA        Telephone call with James E. O’Neill re: Texas gift         0.20        875.00          $175.00
                                cards issue, other initial case matters.

 10/07/2020   MSP     CA        Email exchange with S. Beth, et al. re: advising            0.10        875.00           $87.50
                                board of filing status.

 10/07/2020   MSP     CA        Attention to initial outreach from counsel re:              0.50        875.00          $437.50
                                post-filing issues, e.g., gift cards, etc., notice of
                                filing of bankruptcy case in pending litigation
                                matters; email exchange with James E. O’Neill, Beth
                                Dassa et al. re: same.

 10/07/2020   SEG     CA        Check on chapter 11 filing and review Docket.               0.10      1025.00           $102.50

 10/07/2020   JWD     CA        Review crit dates                                           0.10        895.00           $89.50

 10/07/2020   JWD     CA        Review pro hacs                                             0.10        895.00           $89.50

 10/07/2020   JWD     CA        Review and respond to creditor inquiries                    0.20        895.00          $179.00

 10/07/2020   BDD     CA        Assist with coordination of document control                0.80        425.00          $340.00

 10/07/2020   BDD     CA        Work on draft Notice of Bankruptcy and multiple             0.50        425.00          $212.50
                                emails to M. Pagay and J. O'Neill re same

 10/07/2020   BDD     CA        Team Call re next steps                                     0.30        425.00          $127.50

 10/07/2020   BDD     CA        Call with L. Thomas re critical dates                       0.10        425.00           $42.50

 10/07/2020   BDD     CA        Email M. Pagay re ECF notifications                         0.10        425.00           $42.50

 10/07/2020   LCT     CA        Prepare critical dates memo.                                0.60        425.00          $255.00

 10/07/2020   LCT     CA        Finalize pro hac vice motions (.1); prepare pro hac         0.40        425.00          $170.00
                                motion for Jeffrey W. Dulberg (.1); efile (four) pro
                                hac motions and upload orders (.2).

 10/08/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,           0.70        875.00          $612.50
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                    Case 20-12456-JTD           Doc 688-2           Filed 12/08/20    Page 15 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    14
Ruby Tuesday Inc.                                                                                Invoice 126533
76136 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount
                                Newmark, et al. re: Work-in-process, action items,
                                case status, etc.
 10/08/2020   MSP     CA        Address lender counsel questions re: first day            0.90        875.00         $787.50
                                motion, hearing and order logistics; email exchange
                                with S. O’Neal, J. VanLare, et al. re: same.

 10/08/2020   JWD     CA        Work on case admin issues, review crit dates and          0.20        895.00         $179.00
                                calendar

 10/08/2020   JWD     CA        Call with B Dassa re admin issues                         0.10        895.00          $89.50

 10/08/2020   JWD     CA        Respond to inquiries from potential creditor FA's         0.10        895.00          $89.50

 10/08/2020   JWD     CA        Review and revise milestone calendar                      0.10        895.00          $89.50

 10/08/2020   BDD     CA        Assemble notices of bankruptcy case filing for            0.70        425.00         $297.50
                                automatic stay letter/notices

 10/08/2020   BDD     CA        Emails N. Brown re notices of bankruptcy case             0.10        425.00          $42.50
                                filing

 10/08/2020   BDD     CA        Email J. Dulberg re A. Hashim contact information         0.10        425.00          $42.50

 10/08/2020   BDD     CA        Attend to ECF notification issues                         0.50        425.00         $212.50

 10/08/2020   BDD     CA        Prepare notice of bankruptcy case and email B.            0.20        425.00          $85.00
                                Esser re same

 10/08/2020   BDD     CA        Revisions to contact list and emails M. Kulick re         0.80        425.00         $340.00
                                same

 10/08/2020   VAN     CA        Phone conference with company and PSZJ teams              0.40        925.00         $370.00
                                regarding case status.

 10/09/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,         0.50        875.00         $437.50
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/09/2020   MSP     CA        Telephone call with James E. O’Neill re: proposed         0.90        875.00         $787.50
                                filing and hearing schedule for case.

 10/09/2020   JWD     CA        Review and respond to S ONeil update email                0.20        895.00         $179.00

 10/09/2020   KSN     CA        Document request as per Patty Cuniff.                     0.20        350.00          $70.00

 10/09/2020   KSN     CA        Maintain document control.                                0.20        350.00          $70.00

 10/09/2020   VAN     CA        Phone conference with PSZJ, CR3 and company               0.50        925.00         $462.50
                                regarding case status.

 10/11/2020   MSP     CA        Attention to filing and hearing scheduling and            1.80        875.00        $1,575.00
                                review and revise same; email exchange with James
                    Case 20-12456-JTD           Doc 688-2          Filed 12/08/20        Page 16 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    15
Ruby Tuesday Inc.                                                                                   Invoice 126533
76136 - 00002                                                                                       October 31, 2020


                                                                                            Hours           Rate        Amount
                                E. O’Neill re: same (.10).
 10/11/2020   JWD     CA        Study master case timeline and draft notes for same          0.20        895.00         $179.00

 10/11/2020   JEO     CA        Review case time line and emails with Malhar Pagay           2.00        925.00        $1,850.00
                                re pending matters and planning for case.

 10/12/2020   MSP     CA        Telephone conference with S. Lederman, Richard               0.60        875.00         $525.00
                                M. Pachulski, Jeffrey W. Dulberg, et al. re: weekly
                                case strategy call.

 10/12/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,            0.50        875.00         $437.50
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/12/2020   JWD     CA        Call with B Dassa re ECF notices                             0.10        895.00          $89.50

 10/12/2020   JWD     CA        Attend case strategy call                                    0.50        895.00         $447.50

 10/12/2020   KSN     CA        Maintain document control.                                   0.20        350.00          $70.00

 10/12/2020   BDD     CA        Emails S. Goldich re ECF notifications for pro hac           0.10        425.00          $42.50
                                vice applicants

 10/12/2020   BDD     CA        Team call                                                    0.50        425.00         $212.50

 10/12/2020   BMK     CA        Prepared daily memo narrative and coordinated                0.20        350.00          $70.00
                                client distribution.

 10/13/2020   MSP     CA        Telephone calls (2) wIith James E. O'Neill re:               0.40        875.00         $350.00
                                Counsel inquiries, status of entered orders,
                                FocalPoint employment, etc.

 10/13/2020   MSP     CA        Telephone calls (4: .10; .30; .10; .10) with S.              0.60        875.00         $525.00
                                Lederman re: Administrative and operational issues
                                transitioning to chapter 11, contact with landlords
                                and access to Regions Bank accounts.

 10/13/2020   MSP     CA        Analyze work in process and open case items to               2.60        875.00        $2,275.00
                                discuss with legal and client team; revise tracking to
                                reflect same.

 10/13/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,            1.30        875.00        $1,137.50
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/13/2020   BDD     CA        Team call                                                    1.00        425.00         $425.00

 10/13/2020   BDD     CA        Review WIP and update same                                   0.20        425.00          $85.00

 10/13/2020   VAN     CA        Phone conference with Company, CR3 and PSZJ                  0.50        925.00         $462.50
                                teams regarding case status items.
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20       Page 17 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    16
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/13/2020   LCT     CA        Research and update critical dates memorandum              0.50        425.00         $212.50
                                with respect to recently filed pleadings.

 10/14/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,          0.50        875.00         $437.50
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/14/2020   MSP     CA        Review and analysis of open items, work-in-process,        1.60        875.00        $1,400.00
                                filing and hearing timing etc.; email exchange with
                                James E. O’Neill, et al. re: same (.10).

 10/14/2020   JWD     CA        Work on various case mgmt issues with M Pagay              0.40        895.00         $358.00
                                (.2); conf with R Pachulski re same (.2)

 10/14/2020   JWD     CA        Call with M Pagay re case admin                            0.10        895.00          $89.50

 10/14/2020   BDD     CA        Team Call                                                  0.20        425.00          $85.00

 10/14/2020   VAN     CA        Analysis regarding Duke/Piedmont utility additional        1.20        925.00        $1,110.00
                                adequate assurance request, including email
                                correspondence with Jamie O’Neill, Stephanie
                                Medley and David Tiffany regarding same.

 10/14/2020   LCT     CA        Research and update critical dates memorandum              0.10        425.00          $42.50
                                with respect to recently filed pleadings.

 10/15/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,          0.50        875.00         $437.50
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/15/2020   JWD     CA        Call with M Pagay and meeting with R Pachulski re          0.40        895.00         $358.00
                                various case issues

 10/15/2020   VAN     CA        Analysis regarding Sprague national gas utility            0.40        925.00         $370.00
                                response; email correspondence with Jamie O’Neill
                                and David Tiffany regarding same.

 10/15/2020   LCT     CA        Research and update critical dates memorandum              0.10        425.00          $42.50
                                with respect to recently filed pleadings.

 10/15/2020   LCT     CA        Draft 10/22 hearing agenda.                                0.20        425.00          $85.00

 10/16/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,          0.50        875.00         $437.50
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/16/2020   JEO     CA        Participate in team call with clients to review open       0.50        925.00         $462.50
                                issues

 10/16/2020   VAN     CA        Case status follow up call with Company, PSZJ and          0.50        925.00         $462.50
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20        Page 18 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    17
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount
                                CR3.
 10/16/2020   VAN     CA        Review and analyze additional utilities responses.          0.50        925.00         $462.50

 10/16/2020   BMK     CA        Prepared daily memo narrative and coordinated               0.50        350.00         $175.00
                                client distribution.

 10/16/2020   LCT     CA        Review daily correspondence and pleadings and               0.10        425.00          $42.50
                                forward to the appropriate parties.

 10/16/2020   LCT     CA        Research and update critical dates memorandum               0.30        425.00         $127.50
                                with respect to recently filed pleadings.

 10/16/2020   BDD     CA        Email L. Thomas re 2nd day filings                          0.10        425.00          $42.50

 10/16/2020   LCT     CA        Revise and update 10/22 hearing agenda and                  0.30        425.00         $127.50
                                coordinate binder prep.

 10/17/2020   JWD     CA        Emails with R Pachulski re hearings and WIP issues          0.20        895.00         $179.00

 10/18/2020   MSP     CA        Email exchange with Richard M. Pachulski, James             0.50        875.00         $437.50
                                E. O’Neill et al. re: preparation for 10/22 hearings.

 10/18/2020   VAN     CA        Analysis regarding omnibus utilities objection and          1.20        925.00        $1,110.00
                                Sprague Operating.

 10/19/2020   MSP     CA        Telephone call with James E. O’Neill re:                    0.10        875.00          $87.50
                                Committee follow-up information requested by US
                                Trustee.

 10/19/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,           0.90        875.00         $787.50
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: Work-in-process, action items,
                                case status, etc.

 10/19/2020   MSP     CA        Telephone calls (2: .10; .40) with S. Lederman re:          0.50        875.00         $437.50
                                Landlord objections, Committee formation, open
                                case issues.

 10/19/2020   MSP     CA        Attention to issue raised by US Trustee re: dissenter       1.10        875.00         $962.50
                                claims; email exchange with Robert M. Saunders,
                                James E. O’Neill re: same (.10).

 10/19/2020   JWD     CA        Attend case strategy call with S Lederman and PSZJ          0.80        895.00         $716.00
                                team

 10/19/2020   JEO     CA        Participate in team call with client to review open         0.40        925.00         $370.00
                                issues

 10/19/2020   SLP     CA        Maintain document control.                                  0.20        350.00          $70.00

 10/19/2020   VAN     CA        Case status update call                                     0.40        925.00         $370.00

 10/19/2020   BMK     CA        Prepared daily memo narrative and coordinated               0.10        350.00          $35.00
                    Case 20-12456-JTD            Doc 688-2        Filed 12/08/20       Page 19 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    18
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate       Amount
                                client distribution.
 10/19/2020   LCT     CA        Review daily correspondence and pleadings and              0.10        425.00         $42.50
                                forward to the appropriate parties.

 10/19/2020   LCT     CA        Research and update critical dates memorandum              0.10        425.00         $42.50
                                with respect to recently filed pleadings.

 10/19/2020   LCT     CA        Revise 10/22 hearing agenda.                               0.10        425.00         $42.50

 10/20/2020   MSP     CA        Telephone conference with J. Mulvhill, James E.            0.30        875.00        $262.50
                                O’Neill, J. Rogerson, et al. re: St. John & Partners
                                introduction to case and creditor status.

 10/20/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,          0.40        875.00        $350.00
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: Work-in-process, action items,
                                case status, etc.

 10/20/2020   SLP     CA        Maintain document control.                                 0.20        350.00         $70.00

 10/20/2020   CJB     CA        Maintain document control.                                 0.90        350.00        $315.00

 10/20/2020   BDD     CA        Team call                                                  0.50        425.00        $212.50

 10/20/2020   BDD     CA        Email PSZJ team re 10/22 hearings                          0.10        425.00         $42.50

 10/20/2020   BDD     CA        Begin working on 341a Notice of Commencement               1.30        425.00        $552.50
                                and emails M. Pagay and J. O'Neill re same

 10/20/2020   BDD     CA        Email N. Brown re creditor matrix                          0.10        425.00         $42.50

 10/20/2020   BDD     CA        Email K. Tran re 341a notice                               0.10        425.00         $42.50

 10/20/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10        350.00         $35.00
                                client distribution.

 10/20/2020   LCT     CA        Review daily correspondence and pleadings and              0.10        425.00         $42.50
                                forward to the appropriate parties.

 10/20/2020   LCT     CA        Research and update critical dates memorandum              0.10        425.00         $42.50
                                with respect to recently filed pleadings.

 10/20/2020   LCT     CA        Revise hearing agenda (.1); efile and coordinate           0.50        425.00        $212.50
                                service of same (.1); submit to Court (.1); arrange
                                telephonic appearances (.1); coordinate binder prep
                                (.1).

 10/21/2020   JWD     CA        Review and respond to emails from C Barbarosh and          0.60        895.00        $537.00
                                S Beth re board issues and emails with team re same

 10/21/2020   MSP     CA        Attend Initial Debtor Interview with Office of the         0.70        875.00        $612.50
                                United States Trustee.
                    Case 20-12456-JTD           Doc 688-2            Filed 12/08/20   Page 20 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    19
Ruby Tuesday Inc.                                                                                Invoice 126533
76136 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate       Amount

 10/21/2020   MSP     CA        Telephone calls (3: .70; .30; .10) with S. Lederman       1.10        875.00        $962.50
                                re: utility adequate assurance requests, Initial
                                Debtor Interview follow-up items.

 10/21/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,         0.70        875.00        $612.50
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/21/2020   JWD     CA        Review hearing agenda                                     0.10        895.00         $89.50

 10/21/2020   JWD     CA        Review hearing agenda                                     0.10        895.00         $89.50

 10/21/2020   JEO     CA        Attend initial debtor interview                           0.50        925.00        $462.50

 10/21/2020   SLP     CA        Maintain document control.                                0.20        350.00         $70.00

 10/21/2020   SLP     CA        Maintain document control.                                0.20        350.00         $70.00

 10/21/2020   CJB     CA        Maintain document control.                                0.40        350.00        $140.00

 10/21/2020   BDD     CA        Team call                                                 0.50        425.00        $212.50

 10/21/2020   BDD     CA        Email L. Thomas re notice of commencement of              0.10        425.00         $42.50
                                case

 10/21/2020   BDD     CA        Finalize 341a notice and emails M. Pagay and J.           1.80        425.00        $765.00
                                O'Neill re same

 10/21/2020   BDD     CA        Email D. Tiffany re critical dates                        0.10        425.00         $42.50

 10/21/2020   BDD     CA        Emails R. Pachulski and N. Brown re binder for            0.10        425.00         $42.50
                                10/22 hearing

 10/21/2020   BDD     CA        Email K. Tran re revisions to RT website                  0.10        425.00         $42.50

 10/21/2020   BDD     CA        Email J. Dulberg re B. Esser information                  0.10        425.00         $42.50

 10/21/2020   VAN     CA        Case status conference call with Company, PSZJ            0.50        925.00        $462.50
                                and CR3.

 10/21/2020   VAN     CA        Phone conference with David Tiffany, Ellen Clarry         0.50        925.00        $462.50
                                and Brian Esser regarding utilities adequate
                                protection demands.

 10/21/2020   LCT     CA        Research and update critical dates memorandum             0.10        425.00         $42.50
                                with respect to recently filed pleadings.

 10/22/2020   MSP     CA        Telephone conference with S. Hadiwijaya, S.               0.80        875.00        $700.00
                                Lederman, Richard M. Pachulski, James E. O’Neill
                                re: pre-hearing status update.

 10/22/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,         0.60        875.00        $525.00
                    Case 20-12456-JTD            Doc 688-2           Filed 12/08/20   Page 21 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    20
Ruby Tuesday Inc.                                                                                Invoice 126533
76136 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate       Amount
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/22/2020   BDD     CA        Team call                                                 0.30        425.00        $127.50

 10/22/2020   LCT     CA        Research and update critical dates memorandum             0.10        425.00         $42.50
                                with respect to recently filed pleadings.

 10/22/2020   LCT     CA        Draft amended hearing agenda.                             0.20        425.00         $85.00

 10/23/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,         0.90        875.00        $787.50
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/23/2020   JWD     CA        Review crit dates and filing summary                      0.10        895.00         $89.50

 10/23/2020   MBL     CA        Attention to case status; critical dates.                 0.20        950.00        $190.00

 10/23/2020   MBL     CA        Call with Kramer Levin re DIP loan and case issues.       0.10        950.00         $95.00

 10/23/2020   JEO     CA        Participate in team call with clients and                 0.40        925.00        $370.00
                                professionals

 10/23/2020   SLP     CA        Maintain document control.                                0.20        350.00         $70.00

 10/23/2020   BDD     CA        Team call                                                 1.00        425.00        $425.00

 10/23/2020   BDD     CA        Email D. Tiffany re critical dates                        0.10        425.00         $42.50

 10/23/2020   VAN     CA        Chapter 11 case status call with Company, PSZJ and        0.70        925.00        $647.50
                                CR3 teams.

 10/23/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10        350.00         $35.00
                                client distribution.

 10/23/2020   LCT     CA        Review daily correspondence and pleadings and             0.10        425.00         $42.50
                                forward to the appropriate parties.

 10/23/2020   LCT     CA        Research and update critical dates memorandum             0.20        425.00         $85.00
                                with respect to recently filed pleadings.

 10/26/2020   MSP     CA        Telephone conference with S. Lederman, Richard            0.80        875.00        $700.00
                                M. Pachulski, Jeffrey W. Dulberg, et al. re: Weekly
                                case strategy call.

 10/26/2020   MSP     CA        Telephone calls (3: .20; .10; .10) with S. Lederman       0.40        875.00        $350.00
                                re: Committee appointment, open case items, Lodge
                                property, etc.

 10/26/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,         0.60        875.00        $525.00
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: Work-in-process, action items,
                    Case 20-12456-JTD               Doc 688-2    Filed 12/08/20       Page 22 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    21
Ruby Tuesday Inc.                                                                                Invoice 126533
76136 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate       Amount
                                case status, etc.
 10/26/2020   JWD     CA        Attend call with PSZJ and S Lederman re case              0.80        895.00        $716.00
                                update and lease issues

 10/26/2020   JEO     CA        Call with client and professional team                    0.50        925.00        $462.50

 10/26/2020   CJB     CA        Maintain document control.                                0.90        350.00        $315.00

 10/26/2020   BDD     CA        Email M. Pagay and J. O'Neill re 341a Notice of           0.10        425.00         $42.50
                                Commencement of Case

 10/26/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10        350.00         $35.00
                                client distribution.

 10/26/2020   LCT     CA        Review daily correspondence and pleadings and             0.10        425.00         $42.50
                                forward to the appropriate parties.

 10/26/2020   LCT     CA        Research and update critical dates memorandum             0.10        425.00         $42.50
                                with respect to recently filed pleadings.

 10/27/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,         0.60        875.00        $525.00
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/27/2020   JWD     CA        Emails with H Price and call with R Pachulski re          0.10        895.00         $89.50
                                admin issues

 10/27/2020   CJB     CA        Maintain document control.                                0.90        350.00        $315.00

 10/27/2020   BDD     CA        Team call                                                 0.50        425.00        $212.50

 10/27/2020   LCT     CA        Review daily correspondence and pleadings and             0.10        425.00         $42.50
                                forward to the appropriate parties.

 10/27/2020   LCT     CA        Research and update critical dates memorandum             0.20        425.00         $85.00
                                with respect to recently filed pleadings.

 10/27/2020   LCT     CA        Prepare 11/3 hearing agenda and coordinate binder         0.20        425.00         $85.00
                                prep.

 10/27/2020   LCT     CA        Prepare 11/5 hearing agenda.                              0.60        425.00        $255.00

 10/28/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,         0.60        875.00        $525.00
                                S. Hadiwijaya, D. Tiffany, Victoria A. Newmark, et
                                al. re: work-in-process, action items, case status,
                                etc.

 10/28/2020   JWD     CA        Call with R Pachulski re case update                      0.10        895.00         $89.50

 10/28/2020   JEO     CA        Attend team call with client and professionals            1.00        925.00        $925.00

 10/28/2020   KSN     CA        Maintain document control.                                0.10        350.00         $35.00
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20       Page 23 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    22
Ruby Tuesday Inc.                                                                                Invoice 126533
76136 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/28/2020   BDD     CA        Emails/calls with M. Pagay and J. O'Neill re 341a         1.20        425.00         $510.00
                                notice and revisions re same and emails Epiq re
                                same

 10/28/2020   BDD     CA        Emails M. Pagay re updates to contact list                0.10        425.00          $42.50

 10/28/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10        350.00          $35.00
                                client distribution.

 10/28/2020   LCT     CA        Review daily correspondence and pleadings and             0.10        425.00          $42.50
                                forward to the appropriate parties.

 10/28/2020   LCT     CA        Research and update critical dates memorandum             0.20        425.00          $85.00
                                with respect to recently filed pleadings.

 10/28/2020   LCT     CA        Revise 11/3 hearing agenda.                               0.10        425.00          $42.50

 10/29/2020   MSP     CA        Telephone conference with A. Hashim, S. Beth, C.          1.50        875.00        $1,312.50
                                Barbarosh, M. Meghji, Richard M. Pachulski, S.
                                Lederman re: Board meeting and case update.

 10/29/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,         1.00        875.00         $875.00
                                B. Esser, S. Hadiwijaya, D. Tiffany, Victoria A.
                                Newmark, et al. re: work-in-process, action items,
                                case status, etc.

 10/29/2020   MSP     CA        Telephone call with Richard M. Pachulski re: case         0.10        875.00          $87.50
                                update.

 10/29/2020   MSP     CA        Telephone calls (2: .60; .20) with S. Lederman re:        0.80        875.00         $700.00
                                Board presentation.

 10/29/2020   MSP     CA        Review critical dates.                                    0.50        875.00         $437.50

 10/29/2020   JWD     CA        Attend board update                                       1.50        895.00        $1,342.50

 10/29/2020   JEO     CA        Review and update critical dates memo                     0.40        925.00         $370.00

 10/29/2020   KSN     CA        Maintain document control.                                0.10        350.00          $35.00

 10/29/2020   BDD     CA        Update contact list and emails N. Brown re same           0.70        425.00         $297.50

 10/29/2020   BDD     CA        Email M. Pagay re revised contact list                    0.10        425.00          $42.50

 10/29/2020   BDD     CA        Team call                                                 1.00        425.00         $425.00

 10/29/2020   LCT     CA        Research and update critical dates memorandum             0.10        425.00          $42.50
                                with respect to recently filed pleadings.

 10/29/2020   BDD     CA        Email J. Dulberg re 2nd day hearing on wage motion        0.10        425.00          $42.50

 10/29/2020   LCT     CA        Emails with James E. O'Neill re orders with respect       0.20        425.00          $85.00
                                to matters for hearing.
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20        Page 24 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    23
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate         Amount

 10/30/2020   MSP     CA        Telephone conference with S. Lederman, S. Medley,          0.70        875.00          $612.50
                                S. Hadiwijaya, D. Tiffany, Victoria A. Newmark, et
                                al. re: Work-in-process, action items, case status,
                                etc.

 10/30/2020   JWD     CA        Work on case management issues and several emails          0.30        895.00          $268.50
                                re same

 10/30/2020   KSN     CA        Maintain document control.                                 0.30        350.00          $105.00

 10/30/2020   BDD     CA        Email M. Pagay re Hilco contacts                           0.10        425.00           $42.50

 10/30/2020   BDD     CA        Team call                                                  0.40        425.00          $170.00

 10/30/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10        350.00           $35.00
                                client distribution.

 10/30/2020   LCT     CA        Review daily correspondence and pleadings and              0.10        425.00           $42.50
                                forward to the appropriate parties.

 10/30/2020   LCT     CA        Research and update critical dates memorandum              0.10        425.00           $42.50
                                with respect to recently filed pleadings.

 10/30/2020   LCT     CA        Revise 11/5 hearing agenda (.3); coordinate binder         0.40        425.00          $170.00
                                prep (.1).

 10/31/2020   MSP     CA        Attention to and review and revise work-in-process,        1.00        875.00          $875.00
                                case task list.

                                                                                          84.50                      $60,652.50

  Claims Admin/Objections[B310]
 10/09/2020   MSP     CO        Review and analysis of outstanding PACA, critical          0.50        875.00          $437.50
                                vendor claim issues; email exchange with James E.
                                O’Neill, et al. re: same.

 10/12/2020   MSP     CO        Telephone call with James E. O’Neill re: request for       0.20        875.00          $175.00
                                top 50 creditors.

 10/12/2020   MSP     CO        Address US Trustee request for Top 50 creditors;           0.90        875.00          $787.50
                                email exchange with James E. O’Neill, D. Tiffany,
                                et al. re: same (.10).

 10/12/2020   JWD     CO        Emails re PACA claimant                                    0.10        895.00           $89.50

 10/12/2020   BDD     CO        Emails D. Tiffany re revised contact info for Top 50       0.10        425.00           $42.50

 10/12/2020   BDD     CO        Email M. Pagay and J. O'Neill re revised Top 50            0.10        425.00           $42.50

 10/12/2020   BDD     CO        Review updates to Top 50 and prepare spreadsheet           0.20        425.00           $85.00
                                for U.S. Trustee and email J. O'Neill re same
                    Case 20-12456-JTD            Doc 688-2        Filed 12/08/20         Page 25 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    24
Ruby Tuesday Inc.                                                                                   Invoice 126533
76136 - 00002                                                                                       October 31, 2020


                                                                                            Hours           Rate        Amount

 10/13/2020   BDD     CO        Preparation of bar date motion, order, notice, and           3.40        425.00        $1,445.00
                                motion to shorten time and emails to/calls with M.
                                Pagay and J. O'Neill re same; emails N. Brown and
                                M. Kulick re same

 10/13/2020   BDD     CO        Email S. Lederman re filed Top 50                            0.10        425.00          $42.50

 10/14/2020   BDD     CO        Revisions to bar date motion per J. O'Neill                  0.50        425.00         $212.50
                                comments

 10/15/2020   MSP     CO        Email exchange with F. White re: payment of                  0.10        875.00          $87.50
                                Freshpoint PACA claim.

 10/15/2020   JEO     CO        Review and finalize Debtors' Motion for Entry of an          2.00        925.00        $1,850.00
                                Order (I) Setting Bar Dates for Filing Proofs of
                                Claim, Including Requests for Payment Under
                                Section 503(b)(9), (II) Setting a Bar Date for the
                                Filing of Proofs of Claim by Governmental Units,
                                (III) Establishing Amended Schedules Bar Date and
                                Rejection Damages Bar Date, (IV) Approving the
                                Form of and Manner for Filing Proofs of Claim, (V)
                                Approving Notice of Bar Dates, and (VI) Granting
                                Related Relief

 10/15/2020   BDD     CO        Further revisions to bar date motion and email J.            0.50        425.00         $212.50
                                O'Neill and M. Pagay re same and work with D.
                                Potts re assembly and filing of motion/exhibits

 10/16/2020   MSP     CO        Email exchange with F. White, James E. O’Neill, et           0.10        875.00          $87.50
                                al. re: payment of Freshpoint claim.

 10/16/2020   MSP     CO        Address inquiries from creditors re: introduction to         1.90        875.00        $1,662.50
                                the case, payment of claims as critical vendors, etc.;
                                email exchange with J. Mulvhill, Max B. Litvak,
                                James E. O’Neill, E. Clarry, et al. re: same.

 10/16/2020   JEO     CO        Review entered order on bar date motion to shorten           0.50        925.00         $462.50
                                time and review notice

 10/16/2020   JEO     CO        Review landlord comments to bar date motion                  0.80        925.00         $740.00

 10/16/2020   BDD     CO        Email M. Pagay and J. O'Neill re entered OST on              0.10        425.00          $42.50
                                bar date motion

 10/16/2020   LCT     CO        Upload order to shorten notice of bar date motion.           0.10        425.00          $42.50

 10/16/2020   LCT     CO        Prepare notice of hearing on bar date motion (.1);           0.20        425.00          $85.00
                                efile and coordinate service of same (.1).

 10/17/2020   MSP     CO        Address major vendor inquiry; email exchange with            0.90        875.00         $787.50
                                S. Medley et al. re: same.
                    Case 20-12456-JTD            Doc 688-2          Filed 12/08/20      Page 26 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    25
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate         Amount

 10/19/2020   JEO     CO        Work on revisions to bar date order                         1.00        925.00          $925.00

 10/19/2020   RMS     CO        Telephone conference with Malhar S. Pagay                   0.10        825.00           $82.50
                                regarding section 510(b) research

 10/19/2020   RMS     CO        Research regarding section 510(b)                           1.50        825.00         $1,237.50

 10/19/2020   BDD     CO        Call to utilities creditor re inquiry                       0.10        425.00           $42.50

 10/19/2020   LCT     CO        Incorporate UST's edits into proposed bar date order        0.60        425.00          $255.00
                                and notices.

 10/20/2020   BDD     CO        Email H. Chandler (creditor) re filing a proof of           0.10        425.00           $42.50
                                claim

 10/21/2020   JWD     CO        Review bar date order changes                               0.10        895.00           $89.50

 10/22/2020   JWD     CO        Review email re bar date order and respond to same          0.10        895.00           $89.50

 10/22/2020   MSP     CO        Review and revise property tax vendor letter.               0.40        875.00          $350.00

 10/22/2020   LCT     CO        Further revise bar date order (.3); prepare                 0.50        425.00          $212.50
                                Certification of Counsel re same (.2).

 10/30/2020   BDD     CO        Call to creditor Wayne Rought re inquiry                    0.10        425.00           $42.50

                                                                                           17.90                      $12,788.50

  Comp. of Prof./Others
 10/21/2020   BDD     CPO       Revisions to interim comp motion/order and emails           0.70        425.00          $297.50
                                M. Pagay, J. Dulberg, and J. O'Neill re same

 10/22/2020   JEO     CPO       Finalize Interim Compensation Motion                        0.50        925.00          $462.50

 10/22/2020   BDD     CPO       Email J. O'Neill re interim compensation procedures         0.10        425.00           $42.50
                                motion

 10/22/2020   LCT     CPO       Prepare notice to interim comp procedures motion.           0.10        425.00           $42.50

 10/23/2020   JEO     CPO       Finalize and file interim compensation procedures           0.70        925.00          $647.50
                                motion

 10/23/2020   BDD     CPO       Revisions to interim compensation procedures                0.70        425.00          $297.50
                                motion and calls with/emails to M. Pagay, J. O'Neill,
                                N. DeLeon and Epiq re same

                                                                                            2.80                       $1,790.00

  Employee Benefit/Pension-B220
 10/08/2020   LCT     EB        Prepare notice of interim employee wages order and          0.10        425.00           $42.50
                                hearing.
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20       Page 27 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    26
Ruby Tuesday Inc.                                                                                Invoice 126533
76136 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/12/2020   JWD     EB        Draft/review emails re KEIP consultant and moving         0.20        895.00         $179.00
                                forward

 10/13/2020   JWD     EB        Draft notes for call with comp expert and emails re       0.20        895.00         $179.00
                                same

 10/13/2020   JWD     EB        Emails re FL WC issues                                    0.30        895.00         $268.50

 10/14/2020   JWD     EB        Review issues re KEIP/KERP approval (.4); call            1.40        895.00        $1,253.00
                                with Johnson team, S Lederman and D Tiffany re
                                same (.6); emails with team re same (.2); review
                                issues for retention of consultant (.2)

 10/14/2020   JWD     EB        Review FLA GISA motion to compel WC purchase              0.40        895.00         $358.00
                                and draft email re same

 10/14/2020   JWD     EB        Emails with J Oneill re FL SIGA motion                    0.10        895.00          $89.50

 10/15/2020   MSP     EB        Email exchange with R. Cohen, A. Powers, et al. re:       0.30        875.00         $262.50
                                discussion with PBGC counsel.

 10/15/2020   BDD     EB        Revisions to rabbi trust motions and emails M.            0.50        425.00         $212.50
                                Pagay and J. O'Neil re same and work with D. Potts
                                re assembly/filing of motions

 10/16/2020   MSP     EB        Email exchange with C. Morgan et al. re: PBGC             0.10        875.00          $87.50
                                counsel discussion.

 10/16/2020   JWD     EB        Emails re FL SIGA motion                                  0.20        895.00         $179.00

 10/17/2020   JWD     EB        Work on response to motion re FL WC insurance             0.20        895.00         $179.00

 10/19/2020   MSP     EB        Telephone conference with PBGC counsel (C.                0.30        875.00         $262.50
                                Morgan, M. Harris, A. Wong), A. Powers, B. Esser,
                                James E. O’Neill re: PBGC case questions, etc.

 10/19/2020   JWD     EB        Emails with counsel re FL WC insurance                    0.10        895.00          $89.50

 10/19/2020   JEO     EB        Participate in call with PBGC Counsel re pension          0.30        925.00         $277.50
                                plan

 10/19/2020   BDD     EB        Call with J. Dulberg re KEIP/KERP motion                  0.10        425.00          $42.50

 10/20/2020   JWD     EB        Review emails re KEIP prep                                0.20        895.00         $179.00

 10/20/2020   JWD     EB        Return call from counsel to workers comp claimant         0.20        895.00         $179.00

 10/20/2020   JWD     EB        Work on KERP filing                                       1.20        895.00        $1,074.00

 10/21/2020   JWD     EB        Prepare for call tomorrow morning with J Sorenson         0.30        895.00         $268.50
                                re FL motion

 10/22/2020   JWD     EB        Call with Sorenson counsel to FL SIGA                     0.20        895.00         $179.00
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20         Page 28 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    27
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount

 10/22/2020   JWD     EB        Prep email to and call with B Esser re FL SIGA              0.20        895.00         $179.00
                                motion

 10/23/2020   JWD     EB        Emails and research re FL SIGA motion                       0.40        895.00         $358.00

 10/25/2020   JWD     EB        Email with Malhar Pagay regarding Florida motion            0.10        895.00          $89.50

 10/26/2020   JWD     EB        Emails with B Esser and review bond re same and             0.30        895.00         $268.50
                                work on issues for SIGA motion

 10/26/2020   JWD     EB        Emails with B Esser re bonds for FL WC                      0.20        895.00         $179.00

 10/27/2020   JWD     EB        Call with J Sorensen re SIGA issue (.1); call with J        0.80        895.00         $716.00
                                ONeill re same (.2); work on issues for response (.5)

 10/27/2020   JEO     EB        Review discovery requests from pension claimants            0.50        925.00         $462.50

 10/29/2020   JWD     EB        Emails with B Dassa re opp to FL SIGA motion                0.10        895.00          $89.50

 10/29/2020   JWD     EB        Work on FL SIGA objection                                   2.00        895.00        $1,790.00

 10/29/2020   RMS     EB        Email exchange with Malhar S. Pagay Regarding               0.10        825.00          $82.50
                                KEIP/KERP motion

 10/29/2020   BDD     EB        Begin working on response to Motion of Florida              0.60        425.00         $255.00
                                Self-Insurers Guanaty Association to Compel Debtor
                                to Obtain Workers Comp Insurance (.50); email J.
                                Dulberg re same (.10)

 10/30/2020   JEO     EB        Review and finalize Response of Debtors to Motion           0.60        925.00         $555.00
                                of Florida Self-Insurers Guaranty Association, Inc.
                                to Compel Debtor Ruby Tuesday, Inc. to Obtain
                                Workers' Compensation Insurance

 10/30/2020   LCT     EB        Efile and coordinate service of response to FL SIGA         0.10        425.00          $42.50
                                motion to compel workers comp insurance.

 10/30/2020   MSP     EB        Telephone conference with P. Tanchuk, S.                    0.50        875.00         $437.50
                                Lederman, Jeffrey W. Dulberg re: KERP/KEIP
                                draft.

 10/30/2020   JWD     EB        Review and respond to P Tranchuk email (.1);                0.30        895.00         $268.50
                                review draft KERP plan (.2)

 10/30/2020   JWD     EB        Review B Esser emails and work on revisions to FL           0.50        895.00         $447.50
                                SIGA response

 10/30/2020   JWD     EB        Emails re KEIP/KERP discussion and motion                   0.20        895.00         $179.00

 10/30/2020   JWD     EB        Attend call with S Lederman, P Tranchuk and M               0.50        895.00         $447.50
                                Pagay re bonus plans

 10/30/2020   JWD     EB        Review KERP/KEIP plan and email re same to                  0.20        895.00         $179.00
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20       Page 29 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    28
Ruby Tuesday Inc.                                                                                Invoice 126533
76136 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate         Amount
                                client
 10/30/2020   JWD     EB        Final review of FL SIGA response                          0.10        895.00           $89.50

 10/30/2020   RMS     EB        Work on KEIP/KERP motion                                  3.10        825.00         $2,557.50

 10/30/2020   RMS     EB        Email exchange with Malhar S. Pagay regarding             0.20        825.00          $165.00
                                KEIP/KERP motion.

 10/30/2020   MSP     EB        Review draft of objection to Florida SIGA motion          0.10        875.00           $87.50
                                re: workers compensation insurance.

 10/31/2020   MSP     EB        Review draft of objection to Florida SIGA motion          0.30        875.00          $262.50
                                re: workers compensation insurance.

 10/31/2020   JWD     EB        Call with M Pagay and CR3 team re KEIP                    0.30        895.00          $268.50

 10/31/2020   RMS     EB        Work on KEIP/KERP motion, including research              3.70        825.00         $3,052.50
                                and drafting

                                                                                         22.90                      $19,350.50

  Executory Contracts [B185]
 10/07/2020   BDD     EC        Revisions to omnibus motions/exhibits to reject           2.00        425.00          $850.00
                                leases and lease rejection procedures motion and
                                confer with M. Pagay, J. O'Neill and V. Newmark re
                                same (1.80); confer with J. O'Neill and D. Potts re
                                filing of 4 motions (.20)

 10/07/2020   MSP     EC        Review and revise omnibus rejection motions,              1.30        875.00         $1,137.50
                                rejection procedures motion, etc.

 10/07/2020   RMP     EC        Telephone conference with NNN counsel re next             0.30      1445.00           $433.50
                                steps.

 10/07/2020   VAN     EC        Draft/revise omnibus lease rejection and lease            2.20        925.00         $2,035.00
                                rejection procedures motions.

 10/07/2020   JWD     EC        Work on various aspects of financing and respond to       0.80        895.00          $716.00
                                emails re same

 10/07/2020   BDD     EC        Work on rent abatement motion and motion to               0.80        425.00          $340.00
                                extend time to perform under unexpired lease
                                obligations and emails M. Pagay and M. Kulick re
                                same

 10/08/2020   BDD     EC        Email M. Pagay re extension of lease performance          0.10        425.00           $42.50
                                motion

 10/08/2020   BDD     EC        Email K. Yee re rent abatement and lease                  0.10        425.00           $42.50
                                performance extension motions
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20         Page 30 of 79


Pachulski Stang Ziehl & Jones LLP                                                                    Page:    29
Ruby Tuesday Inc.                                                                                    Invoice 126533
76136 - 00002                                                                                        October 31, 2020


                                                                                             Hours           Rate        Amount

 10/08/2020   BDD     EC        Email J. O'Neill re Motion to Extend Time to                  0.10        425.00          $42.50
                                Perform Under Lease Obligations

 10/08/2020   BDD     EC        Email M. Pagay re rent deferral and rent abatement            0.10        425.00          $42.50
                                motions

 10/08/2020   BDD     EC        Email J O'Neill re rent abatement motion                      0.10        425.00          $42.50

 10/08/2020   MSP     EC        Telephone call with Beth Dassa re: filing of                  0.10        875.00          $87.50
                                lease-related motions.

 10/08/2020   MSP     EC        Telephone call with James E. O’Neill re: rent                 0.10        875.00          $87.50
                                deferral motion.

 10/08/2020   MSP     EC        Attention to, review and revise motion to defer rent          0.90        875.00         $787.50
                                obligations.

 10/08/2020   MSP     EC        Review and comment on landlord negotiation                    0.70        875.00         $612.50
                                “script”; email exchange with S. Lederman, J.
                                Schumer, B. Esser, et al. re: same (.20).

 10/08/2020   JEO     EC        Work on noticing and review service requirements              1.50        925.00        $1,387.50
                                for 3 rejection motions, rejection procedures motion
                                and rent deferral motion

 10/09/2020   MSP     EC        Email exchange with Max B. Litvak, et al. re: call            0.10        875.00          $87.50
                                from landlords counsel re: position re: abatement
                                and other pending issues.

 10/09/2020   MSP     EC        Email exchange with R. LeHane, Max B. Litvak, et              0.10        875.00          $87.50
                                al. re: partial lease rejection from master lease, etc.

 10/09/2020   JWD     EC        Review various landlord emails and inquiries and              0.20        895.00         $179.00
                                respond to M Pagay re same

 10/10/2020   MSP     EC        Email exchange with S. Lederman, J. Schumer, et al.           0.10        875.00          $87.50
                                re: “Script” for landlord call re: lease concessions.

 10/10/2020   MSP     EC        Address various lease issues, including amendment             2.90        875.00        $2,537.50
                                provisions, rejection of master leases, etc.

 10/11/2020   MSP     EC        Telephone conference with G. Apter, B. Esser, S.              0.40        875.00         $350.00
                                Lederman et al. re: Hilco lease strategy.

 10/11/2020   MSP     EC        Telephone calls (3: .20; .20; .30) with S. Lederman           0.70        875.00         $612.50
                                re: lease negotiation strategy, Hilco retention open
                                issues, if any.

 10/11/2020   MSP     EC        Attention to Hilco lease negotiation strategy; email          1.40        875.00        $1,225.00
                                exchange with S. Lederman, J. Schumer et al. re:
                                same (.10).

 10/12/2020   MSP     EC        Email exchange with B. Esser, J. Schumer, et al. re:          0.10        875.00          $87.50
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20      Page 31 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    30
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount
                                final landlord presentation “script”.
 10/12/2020   RMP     EC        Telephone conferences with J. Carr re abatement            0.70      1445.00         $1,011.50
                                issues and review and respond to e-mails re same.

 10/12/2020   JWD     EC        Review landlord email and draft email to M Pagay           0.10        895.00          $89.50
                                re same

 10/12/2020   JWD     EC        Review lease abatement interim settlement sample           0.50        895.00         $447.50

 10/13/2020   MSP     EC        Email exchange with B. Esser, S. Lederman re:              1.20        875.00        $1,050.00
                                STORE requests re: terminations and release of
                                properties; review and analysis of issues to discuss
                                with counsel.

 10/13/2020   MSP     EC        Attention to lease rejection matters with landlords’       1.50        875.00        $1,312.50
                                counsel; email exchange with S. Wilson, James E.
                                O’Neill, et al. re: same (.10).

 10/13/2020   RMP     EC        Telephone conference with S. Lederman re lease             0.30      1445.00          $433.50
                                terms for negotiation.

 10/13/2020   JWD     EC        Review landlord emails and email with M Pagay re           0.10        895.00          $89.50
                                same

 10/14/2020   MSP     EC        Telephone conference with B. Esser, S. Lederman,           0.50        875.00         $437.50
                                Richard M. Pachulski, James E. O’Neill re:
                                STORE, NNN negotiations, etc.

 10/14/2020   MSP     EC        Attention to issues raised by NNN and other                3.90        875.00        $3,412.50
                                landlord counsel re: lease rejection and related
                                issues; email exchange with James E. O’Neill, P.
                                Weintraub, S. Wilson, E. Clarry, et al. re: same
                                (.20).

 10/14/2020   RMP     EC        Prepare for and participate on client call re              0.80      1445.00         $1,156.00
                                Store/NNN negotiations and follow-ups re same.

 10/14/2020   JWD     EC        Attend client call re leases and related issues            0.60        895.00         $537.00

 10/15/2020   JEO     EC        Review and finalize Debtors' Motion for Entry of an        2.00        925.00        $1,850.00
                                Order Pursuant to Sections 105(A) and 503(B) of the
                                Bankruptcy Code Abating Rents Under Unexpired
                                Leases of Nonresidential Real Property for
                                Restaurants Affected by Government Regulations

 10/15/2020   LCT     EC        Prepare Certification of Counsel and order                 0.50        425.00         $212.50
                                approving stipulation with STORE re lease
                                termination (.3); efile same and upload order (.2).

 10/15/2020   BDD     EC        Revisions to rent abatement motion and emails              0.60        425.00         $255.00
                                to/calls with M. Pagay and J. O'Neill re same; work
                                with N. DeLeon and D. Potts re assembly/filing of
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20       Page 32 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    31
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount
                                motion
 10/15/2020   MSP     EC        Attention to, review and revise STORE lease                1.30        875.00        $1,137.50
                                termination agreement, stipulation and certification
                                of counsel.

 10/15/2020   MSP     EC        Email exchange with James E. O’Neill, L.                   0.50        875.00         $437.50
                                Richenderfer, et al. re: US Trustee comments re:
                                lease motions (.20); review and address same.

 10/15/2020   RMP     EC        Deal with store issues and telephone conferences           0.60      1445.00          $867.00
                                and e-mails re same.

 10/15/2020   JEO     EC        Work on Certification of Counsel Requesting Entry          0.80        925.00         $740.00
                                of Order Approving Stipulation Regarding Lease
                                Termination Agreements with STORE Master
                                Funding XIII, LLC, and STORE Master Funding
                                XIV, LLC Re: Locations in Hickory and
                                Wilkesboro, North Carolina

 10/16/2020   RMP     EC        Review rent deferral pleadings and from other              1.30      1445.00         $1,878.50
                                courts.

 10/16/2020   LCT     EC        Research on rent abatement in PQNY case and email          0.10        425.00          $42.50
                                pleadings to James E. O'Neill.

 10/16/2020   LCT     EC        Coordinate service of [signed] order approving             0.10        425.00          $42.50
                                stipulation with STORE re lease termination.

 10/16/2020   MSP     EC        Address STORE lease termination; email exchange            1.80        875.00        $1,575.00
                                with B. Esser, K. Sanchez, et al. re: same.

 10/16/2020   MSP     EC        Address and analyze objections to deferral motion;         2.00        875.00        $1,750.00
                                email exchange with Victoria A. Newmark, James
                                E. O’Neill et al. re: same.

 10/17/2020   MSP     EC        Telephone conference with B. Esser, S. Lederman,           0.70        875.00         $612.50
                                S. Medley, James E. O’Neill re: Landlord
                                objections and resolution strategy.

 10/17/2020   MSP     EC        Telephone conference with S. Lederman, S.                  0.50        875.00         $437.50
                                Hadiwijaya re: deferral motion, evidence for 10/22
                                hearing.

 10/17/2020   MSP     EC        Continue analysis of rent deferral objections and          2.50        875.00        $2,187.50
                                debtors’ response; email exchange with James E.
                                O’Neill, et al. re: same.

 10/17/2020   RMP     EC        Prepare for and participate on team call and               0.90      1445.00         $1,300.50
                                follow-up calls re Lease issues.

 10/17/2020   JEO     EC        Review objections to rent deferral motion and              2.00        925.00        $1,850.00
                                prepare chart.
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20        Page 33 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    32
Ruby Tuesday Inc.                                                                                   Invoice 126533
76136 - 00002                                                                                       October 31, 2020


                                                                                            Hours           Rate        Amount

 10/17/2020   JEO     EC        Call with clients re strategy for rent deferral motion       0.70        925.00         $647.50

 10/17/2020   VAN     EC        Research and analysis regarding landlord objections          1.00        925.00         $925.00
                                to rent deferral motion.

 10/18/2020   MSP     EC        Telephone call with S. Lederman re: landlord                 0.20        875.00         $175.00
                                objections and resolution strategy, plan issues.

 10/18/2020   MSP     EC        Attention to landlord objection and resolution               0.50        875.00         $437.50
                                strategy re: deferral and other lease issues.

 10/18/2020   JEO     EC        Review UST comments and other comments to rent               2.00        925.00        $1,850.00
                                abatement motion

 10/18/2020   VAN     EC        Analysis regarding reply to landlord objections to           2.00        925.00        $1,850.00
                                rent deferral motion; draft same.

 10/19/2020   MSP     EC        Telephone call with Victoria A. Newmark re: rent             0.10        875.00          $87.50
                                deferral objections, need for reply.

 10/19/2020   MSP     EC        Telephone calls (2) with James E. O’Neill re:                0.20        875.00         $175.00
                                deferral objections.

 10/19/2020   MSP     EC        Telephone calls (3) with S. Lederman re: Landlord            0.30        875.00         $262.50
                                objections, other open case items.

 10/19/2020   MSP     EC        Telephone call with B. Boe, K. Gwynne re: PFG                0.20        875.00         $175.00
                                claim and vendor agreement.

 10/19/2020   MSP     EC        Review, revise and finalize omnibus reply to                 2.10        875.00        $1,837.50
                                landlords re: rent deferral motion; email exchange
                                with J. VanLare re: same (.10).

 10/19/2020   MSP     EC        Attention to STORE objections to lease motions and           0.90        875.00         $787.50
                                address lease termination transactions; email
                                exchange with B. Esser, et al. re: same.

 10/19/2020   RMP     EC        Deal with deferral motion issues and various                 1.90      1445.00         $2,745.50
                                telephone conferences and e-mails re same.

 10/19/2020   RMP     EC        Telephone conference with LeHane re rent deferral            0.40      1445.00          $578.00
                                motion.

 10/19/2020   JWD     EC        Meeting with R Pachulski re lease motions                    0.10        895.00          $89.50

 10/19/2020   JWD     EC        Review J ONeill emails re lease related filings and          0.30        895.00         $268.50
                                emails re same

 10/19/2020   JWD     EC        Review reply filing re leases                                0.10        895.00          $89.50

 10/19/2020   JEO     EC        Review and finalize Debtors' Omnibus Reply in                1.70        925.00        $1,572.50
                                Support of Debtors' Motion for Entry of an Order
                                Extending Time for Performance of Obligations
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20         Page 34 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    33
Ruby Tuesday Inc.                                                                                   Invoice 126533
76136 - 00002                                                                                       October 31, 2020


                                                                                            Hours           Rate        Amount
                                under Unexpired Leases of Nonresidential Real
                                Property Pursuant to Bankruptcy Code Section
                                365(d)(3)

 10/19/2020   VAN     EC        Draft/revise reply in support of rent deferral motion.       2.70        925.00        $2,497.50

 10/20/2020   BDD     EC        Revisions to exhibits to 3 omni lease rejection              0.80        425.00         $340.00
                                motions and emails J. O'Neill re same

 10/20/2020   BDD     EC        Emails M. Kulick re revised exhibits to 3 omni lease         0.20        425.00          $85.00
                                rejection objection motions

 10/20/2020   MSP     EC        Telephone call with James E. O’Neill re: deferral            0.10        875.00          $87.50
                                motion.

 10/20/2020   MSP     EC        Draft proposed interim order re: deferral motion.            0.50        875.00         $437.50

 10/20/2020   MSP     EC        Attention to interim resolution of deferral motion;          0.80        875.00         $700.00
                                email exchange with Richard M. Pachulski, James
                                E. O’Neill et al. re: same (.10).

 10/20/2020   MSP     EC        Attention to finalizing STORE lease termination              0.50        875.00         $437.50
                                transaction; email exchange with B. Esser, K.
                                Sanchez et al. re: same.

 10/20/2020   RMP     EC        Prepare for and participate on Tenant calls re               1.30      1445.00         $1,878.50
                                deferral and settlement issues.

 10/20/2020   RMP     EC        Review rent deferral order and continued                     0.70      1445.00         $1,011.50
                                conversations with landlords re same.

 10/20/2020   JWD     EC        Review issues regarding 365d3                                0.30        895.00         $268.50

 10/20/2020   JWD     EC        Review proposed 365 order                                    0.10        895.00          $89.50

 10/20/2020   JWD     EC        Review lease issues and notes for same                       0.30        895.00         $268.50

 10/20/2020   JWD     EC        Calls and meeting with R Pachulski and M Pagay re            0.50        895.00         $447.50
                                lease motions and issues

 10/21/2020   MSP     EC        Telephone calls (4) with James E. O'Neill re: Initial        0.50        875.00         $437.50
                                Debtor Interview items, STORE lease terminations,
                                lease rent deferral objections, etc.

 10/21/2020   RMP     EC        Prepare for and participate on Rent Deferral                 0.70      1445.00         $1,011.50
                                attorney calls.

 10/21/2020   RMP     EC        Review and respond to e-mails re deferral order.             0.60      1445.00          $867.00

 10/21/2020   RMP     EC        Review rent deferral proffers and telephone                  0.40      1445.00          $578.00
                                conference with M. Pagay re same.

 10/21/2020   RMP     EC        Telephone conference with client re adequate                 0.60      1445.00          $867.00
                                protection issues for deferral motion.
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20        Page 35 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    34
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount

 10/21/2020   LCT     EC        Prepare Certifications of Counsel for 1st, 2nd and          0.50        425.00         $212.50
                                3rd omnibus rejection motions and motion to
                                approve lease rejection procedures.

 10/21/2020   LCT     EC        Prepare notice of filing proposed order to motion to        0.10        425.00          $42.50
                                extend performance obligations re unexpired leases.

 10/21/2020   BDD     EC        Further revisions to exhibits to omni lease rejection       2.10        425.00         $892.50
                                motions and orders/blacklines re same (1.7);
                                multiple calls with/emals to J. O'Neill re same (.40)

 10/21/2020   MSP     EC        Telephone calls (2) with K. Sanchez re: STORE               0.20        875.00         $175.00
                                lease termination issue.

 10/21/2020   MSP     EC        Telephone calls (2) with S. Wilson re: Omnibus              0.10        875.00          $87.50
                                lease rejection motions, other landlord issues.

 10/21/2020   MSP     EC        Telephone calls (2) with Richard M. Pachulski re:           0.20        875.00         $175.00
                                Interim lease deferral order.

 10/21/2020   MSP     EC        Telephone conference with R. LeHane, Richard M.             0.70        875.00         $612.50
                                Pachulski, S. Wilson, James E. O’Neill re: deferral
                                motion.

 10/21/2020   MSP     EC        Telephone call with S. Lederman re: settlement of           0.40        875.00         $350.00
                                lease deferral motion.

 10/21/2020   MSP     EC        Telephone call with Richard M. Pachulski re:                0.40        875.00         $350.00
                                interim lease deferral order.

 10/21/2020   MSP     EC        Review and revise proposed interim order re: rent           0.40        875.00         $350.00
                                deferral motion.

 10/21/2020   MSP     EC        Review, revise and finalize S. Lederman and S.              4.30        875.00        $3,762.50
                                Hadiwijaya evidentiary proffers in support of rent
                                deferral motion.

 10/21/2020   JWD     EC        Review landlord emails                                      0.10        895.00          $89.50

 10/21/2020   JWD     EC        Emails with team re 365d issues                             0.20        895.00         $179.00

 10/21/2020   JEO     EC        Review final form of order and related certification        0.90        925.00         $832.50
                                of counsel Regarding Debtors' Second Omnibus
                                Motion for Entry of an Order Authorizing Debtors
                                (A) To Reject Certain Unexpired Non-Residential
                                Real Property Leases Pursuant to 11 U.S.C. Section
                                365, Effective Nunc Pro Tunc to the Rejection Date,
                                (B) Abandon Any Remaining Personal Property
                                Located at the Leased Premises, and (C) Fixing a
                                Bar Date for Claims of Counterparties

 10/21/2020   JEO     EC        Work on STORE Lease Terminations                            3.00        925.00        $2,775.00
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20        Page 36 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    35
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/21/2020   VAN     EC        Draft proffers of Shawn Lederman and Sugi                  0.90        925.00         $832.50
                                Hadiwijaya regarding rent deferral motion.

 10/22/2020   RMP     EC        Prepare for and participate on deferral and other          2.30      1445.00         $3,323.50
                                hearings; Review and revise orders and telephone
                                conferences with M. Pagay and client re same.

 10/22/2020   RMP     EC        Additional telephone conferences and revisions re          0.70      1445.00         $1,011.50
                                deferral order.

 10/22/2020   JEO     EC        Post-hearing work on finalizing and submitting             3.00        925.00        $2,775.00
                                orders to court for 1st and 3rd Rejection Motions,
                                Rejection Procedures, Bar Date and Rent Deferral
                                Motions

 10/22/2020   LCT     EC        Prepare and upload orders approving 2nd omnibus            0.20        425.00          $85.00
                                rejection motion and motion approve lease rejection
                                procedures.

 10/22/2020   LCT     EC        Draft Certification of Counsel re motion extend time       0.20        425.00          $85.00
                                for performance obligations re unexpired leases.

 10/22/2020   LCT     EC        Prepare and assemble Certifications of Counsel re          0.70        425.00         $297.50
                                1st and 3rd omnibus rejection motions (.4); efile
                                same and upload orders (.3).

 10/22/2020   BDD     EC        Emails J. O'Neill and L. Thomas re revised                 0.10        425.00          $42.50
                                exhibits/orders to omnibus lease rejection motions

 10/22/2020   MSP     EC        Telephone call with James E. O’Neill re: deferral          0.20        875.00         $175.00
                                motion interim resolution.

 10/22/2020   MSP     EC        Telephone call with Richard M. Pachulski re:               0.10        875.00          $87.50
                                deferral motion interim resolution.

 10/22/2020   MSP     EC        Telephone call with S. Kaufman re: proposed                0.30        875.00         $262.50
                                interim deferral order.

 10/22/2020   MSP     EC        Telephone call with J. Bernstein re: proposed              0.30        875.00         $262.50
                                interim deferral order.

 10/22/2020   MSP     EC        Telephone call with James E. O’Neill re: deferral          0.10        875.00          $87.50
                                motion interim order.

 10/22/2020   MSP     EC        Telephone calls (2) with Richard M. Pachulski re:          0.20        875.00         $175.00
                                deferral motion interim order.

 10/22/2020   MSP     EC        Appear at hearing re: rejection motions, rejection         1.30        875.00        $1,137.50
                                procedure motion, deferral motion, etc.

 10/22/2020   MSP     EC        Telephone call with S. Lederman re: deferral               0.10        875.00          $87.50
                                motion interim order.
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20       Page 37 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    36
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount

 10/22/2020   MSP     EC        Telephone calls (2) with S. Wilson re: deferral             0.20        875.00         $175.00
                                motion interim order.

 10/22/2020   MSP     EC        Telephone calls (3) with Richard M. Pachulski re:           0.30        875.00         $262.50
                                deferral motion interim order.

 10/22/2020   MSP     EC        Review and revise proposed interim order re: rent           1.70        875.00        $1,487.50
                                deferral motion.

 10/22/2020   RMP     EC        Various telephone conferences re landlords re               0.70      1445.00         $1,011.50
                                deferral motion and resolution.

 10/22/2020   JEO     EC        Prepare for and attend omnibus hearing on Lease             5.50        925.00        $5,087.50
                                Rejection Motions, Lease Rejection Procedures, Bar
                                Date and Rent Deferral Motion

 10/23/2020   LCT     EC        Draft notice of final hearing on rent abatement             0.10        425.00          $42.50
                                motion.

 10/23/2020   LCT     EC        Prepare re-notice of hearing on rent abatement              0.10        425.00          $42.50
                                motion.

 10/26/2020   JEO     EC        Work on revised notice for Rent Abatement Motion            0.50        925.00         $462.50

 10/26/2020   LCT     EC        Prepare Certification of Counsel, proposed order and        0.40        425.00         $170.00
                                stipulation re lease termination agreement with
                                STORE re Simpsonville lease.

 10/26/2020   MSP     EC        Telephone call with James E. O'Neill re: STORE              0.10        875.00          $87.50
                                Simpsonville letter agreement.

 10/26/2020   MSP     EC        Draft stipulation, certification of counsel and lease       2.40        875.00        $2,100.00
                                termination agreement etc. re: additional STORE
                                lease termination re Simpsonville location.

 10/26/2020   RMP     EC        Prepare for and participate on client strategy call         1.20      1445.00         $1,734.00
                                and telephone conferences with J. Dulberg and M.
                                Pagay re same.

 10/27/2020   JWD     EC        Call with KDW team re lease and related issues              0.50        895.00         $447.50

 10/27/2020   LCT     EC        Finalize, efile Certification of Counsel re order           0.30        425.00         $127.50
                                approving stipulation with STORE re Simpsonsville
                                lease termination and upload order for approval.

 10/27/2020   MSP     EC        Telephone conference with R. LeHane, S. Wilson,             0.50        875.00         $437.50
                                Richard M. Pachulski, Jeffrey W. Dulberg re:
                                Landlord discovery re: abatement motion, etc.

 10/27/2020   RMP     EC        Review lease rejection issues.                              0.30      1445.00          $433.50

 10/27/2020   RMP     EC        Draft store and NNN offers and e-mails and                  1.80      1445.00         $2,601.00
                                telephone conferences with client re same.
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20        Page 38 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    37
Ruby Tuesday Inc.                                                                                   Invoice 126533
76136 - 00002                                                                                       October 31, 2020


                                                                                           Hours            Rate        Amount

 10/27/2020   JEO     EC        review and revise Certification of Counsel                   0.80        925.00         $740.00
                                Requesting Entry of Order Approving Stipulation
                                Regarding Lease Termination Agreement with
                                STORE Master Funding XIII, LLC Re: Location in
                                Simpsonville, South Carolina

 10/27/2020   JEO     EC        Review landlord issues and comments to various               3.00        925.00        $2,775.00
                                matters

 10/27/2020   JEO     EC        Review discovery requests from landlords on rent             0.40        925.00         $370.00
                                abatement

 10/28/2020   MBL     EC        Review 10/22 hearing transcript; interim rent                1.00        950.00         $950.00
                                deferral order.

 10/28/2020   RMP     EC        Telephone conferences and e-mails with client re             0.40      1445.00          $578.00
                                NNN and store offers.

 10/29/2020   JEO     EC        Review response to lease amendment offer from                0.40        925.00         $370.00
                                Chik Filet and email to Shawn Lederman re same

 10/29/2020   JEO     EC        Review and finalize stipulation and certification for        0.80        925.00         $740.00
                                Order Approving Stipulation Regarding Lease
                                Termination Agreement with STORE Master
                                Funding XIII, LLC Re: Location in Simpsonville,
                                South Carolina

 10/29/2020   JEO     EC        work on final form of order and certification of             0.70        925.00         $647.50
                                counsel for Debtors' Motion for Entry of Order (I)
                                Approving Procedures for Rejecting Unexpired
                                Leases of Nonresidential Real Property and (II)
                                Granting Related Relief

 10/30/2020   MSP     EC        Telephone calls (2: .30; .20) with S. Lederman re:           0.50        875.00         $437.50
                                Potential resolutions with landlord terms.

                                                                                           120.80                  $113,889.00

  First Day
 10/07/2020   MSP     FD        Telephone call with James E. O'Neill re: first day           0.30        875.00         $262.50
                                preparation issues, etc.

 10/07/2020   MSP     FD        Telephone call with Beth Dassa re: additional                0.10        875.00          $87.50
                                pleadings for filing today.

 10/07/2020   MSP     FD        Attention to first day matters and preparation for           1.90        875.00        $1,662.50
                                first day hearing; email exchange with James E.
                                O'Neill, Beth Dassa, S. Persichili et al. re: same
                                (.50).

 10/07/2020   SEG     FD        Review First Day Declaration regarding background            0.20      1025.00          $205.00
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20        Page 39 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    38
Ruby Tuesday Inc.                                                                                   Invoice 126533
76136 - 00002                                                                                       October 31, 2020


                                                                                            Hours           Rate        Amount
                                information and description of rabbi trusts.
 10/07/2020   BDD     FD        Email L. Thomas re 1st day hearing agenda                    0.10        425.00          $42.50

 10/07/2020   VAN     FD        Phone conference with PSZJ, CR3 and company                  0.50        925.00         $462.50
                                regarding first day motions and other case
                                administration matters.

 10/07/2020   LCT     FD        Update 1st day pleadings index.                              1.20        425.00         $510.00

 10/07/2020   LCT     FD        Review and organize 1st day case filings.                    0.40        425.00         $170.00

 10/07/2020   RMP     FD        Prepare for first day hearing.                               1.60      1445.00         $2,312.00

 10/07/2020   JEO     FD        Finalize and file first day motions                          5.00        925.00        $4,625.00

 10/07/2020   JEO     FD        Prepare for first day hearing; review and finalize           5.00        925.00        $4,625.00
                                notices and agenda for first day hearing

 10/07/2020   JWD     FD        Review UST comments to various first day motions             0.70        895.00         $626.50
                                and draft emails re same

 10/07/2020   JWD     FD        Work on first day responses                                  0.20        895.00         $179.00

 10/07/2020   BDD     FD        Assist with filing of all petitions 1st day motions,         4.00        425.00        $1,700.00
                                and 1st day declaration and confer with M. Pagay, J.
                                O'Neill, M. Kulick and S. Lee re same

 10/07/2020   BDD     FD        Work on and update chart re 1st & 2nd filings and            0.90        425.00         $382.50
                                filings going forward (.80); emails M. Pagay and J.
                                O'Neill re same (10)

 10/07/2020   BDD     FD        Work on 1st day hearing binders with N. Brown and            0.30        425.00         $127.50
                                email M. Pagay re same

 10/07/2020   BDD     FD        Email K. Tran re timing of 1st day hearing                   0.10        425.00          $42.50

 10/07/2020   BDD     FD        Email J. O'Neill re cash management motion                   0.10        425.00          $42.50

 10/07/2020   LCT     FD        Update notice of hearing on DIP.                             0.10        425.00          $42.50

 10/07/2020   LCT     FD        Update and revise 1st day hearing agenda and notice          0.80        425.00         $340.00
                                of 1st day motions (.4); follow up with James E.
                                O'Neill (.1); efile and coordinate service of agenda
                                and submit to Court (.2); efile and coordinate service
                                of notice of 1st day motions (.1).

 10/07/2020   LCT     FD        Coordinate telephonic appearances for 1st day                0.30        425.00         $127.50
                                hearing.

 10/07/2020   LCT     FD        Prepare amended 1st day agenda.                              0.10        425.00          $42.50

 10/07/2020   MSP     FD        Address final changes to additional motions for              1.80        875.00        $1,575.00
                                filing today: cash management, omnibus motions to
                    Case 20-12456-JTD            Doc 688-2          Filed 12/08/20       Page 40 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    39
Ruby Tuesday Inc.                                                                                   Invoice 126533
76136 - 00002                                                                                       October 31, 2020


                                                                                            Hours           Rate        Amount
                                reject, etc.; email exchange with S. Medley, James
                                E. O'Neill, D. Tiffany, et al. re: same (.40).
 10/08/2020   MSP     FD        Telephone calls (3) with James E. O'Neill re:                0.30        875.00         $262.50
                                preparation for first day hearing, filing status, etc.

 10/08/2020   MSP     FD        Telephone calls (3) with Richard M. Pachulski                0.30        875.00         $262.50
                                re: reparation for first day hearing.

 10/08/2020   MSP     FD        Telephone call with Beth Dassa re: preparation for           0.10        875.00          $87.50
                                first day hearing.

 10/08/2020   MSP     FD        Telephone call with S. Lederman re: preparation for          0.10        875.00          $87.50
                                first day hearing, status of RSA with lenders.

 10/08/2020   MSP     FD        Telephone call with B. Esser re: open items for first        0.10        875.00          $87.50
                                day hearing.

 10/08/2020   MSP     FD        Telephone call with S. Lederman re: preparation for          0.60        875.00         $525.00
                                first day hearing, FocalPoint retention, etc.

 10/08/2020   MSP     FD        Appear at hearing on first day motions.                      1.00        875.00         $875.00

 10/08/2020   MSP     FD        Analysis of going forward hearing and filing                 0.40        875.00         $350.00
                                schedule; email exchange with James E. O'Neill, et
                                al. re: same (.20).

 10/08/2020   LCT     FD        Revise notice of joint admin order.                          0.10        425.00          $42.50

 10/08/2020   LCT     FD        Prepare notice of entry of matrix consolidation              0.10        425.00          $42.50
                                order.

 10/08/2020   JEO     FD        Prepare for and attend first day hearing                     6.00        925.00        $5,550.00

 10/08/2020   JEO     FD        Prepare for Interim DIP Hearing                              1.00        925.00         $925.00

 10/08/2020   JEO     FD        Work on changes to first day orders                          0.80        925.00         $740.00

 10/08/2020   JWD     FD        Emails re various first day and DIP issues (.5),             1.10        895.00         $984.50
                                review UST inquiries (.2), review objections prior to
                                hearing (.4)

 10/08/2020   JWD     FD        Two calls with R Pachulski re hearing prep; call             0.20        895.00         $179.00
                                with R Nejame re same

 10/08/2020   JWD     FD        Attend first day hearing                                     1.10        895.00         $984.50

 10/08/2020   JWD     FD        Review email from reporter and calls with reporter           0.30        895.00         $268.50
                                and call with S Lederman re same

 10/08/2020   JWD     FD        Call with R Pachulski re first day issues                    0.30        895.00         $268.50

 10/08/2020   JWD     FD        Work on order revisions                                      0.20        895.00         $179.00
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20          Page 41 of 79


Pachulski Stang Ziehl & Jones LLP                                                                     Page:    40
Ruby Tuesday Inc.                                                                                     Invoice 126533
76136 - 00002                                                                                         October 31, 2020


                                                                                              Hours           Rate        Amount

 10/08/2020   LCT     FD        Efile and coordinate service of declarations in                0.20        425.00          $85.00
                                support of DIP motion.

 10/08/2020   LCT     FD        Prepare notice of interim cash management order                0.10        425.00          $42.50
                                and hearing.

 10/08/2020   LCT     FD        Prepare notice of entry of interim DIP order and               0.10        425.00          $42.50
                                final hearing.

 10/08/2020   RMP     FD        Telephone conferences with Lederman, M. Pagay                  4.40      1445.00         $6,358.00
                                and J. Dulberg and prepare for and participate on 1st
                                Day hearings.

 10/08/2020   MBL     FD        Call with witnesses in prep for hearing.                       0.50        950.00         $475.00

 10/08/2020   MBL     FD        Attend first day hearing by phone.                             1.00        950.00         $950.00

 10/08/2020   MBL     FD        Prep for DIP hearing.                                          0.50        950.00         $475.00

 10/08/2020   LCT     FD        Revise amended agenda (.1); prepare attorney                   0.50        425.00         $212.50
                                (virtual) hearing binder (.1); efile and coordinate
                                service of agenda (.1); submit same to Court (,.1);
                                follow up re telephonic appearances (.1).

 10/08/2020   LCT     FD        Prepare proposed 1st day orders for submission (.5);           0.80        425.00         $340.00
                                upload same for court approval (.3)

 10/08/2020   MSP     FD        Address counsel concerns re: customer programs,                0.80        875.00         $700.00
                                cash management, utility, PACA and other first day
                                motions; email exchange with James E. O'Neill, Z.
                                Allinson, et al. re: same.

 10/08/2020   LCT     FD        Prepare notice of entry of insurance order.                    0.10        425.00          $42.50

 10/09/2020   JEO     FD        Work on submission of first day orders including               3.00        925.00        $2,775.00
                                revisions to Interim DIP Order

 10/09/2020   JEO     FD        Work on noticing for all first day orders and second           4.00        925.00        $3,700.00
                                day hearing matters and DIP

 10/09/2020   JWD     FD        Call with D Tiffany re cash management order                   0.10        895.00          $89.50

 10/09/2020   JWD     FD        Draft emails re cash mgmt issues and order                     0.30        895.00         $268.50

 10/09/2020   BDD     FD        Email D. Tiffany re filed first day motions and first          0.10        425.00          $42.50
                                day declaration

 10/09/2020   MSP     FD        Attention to counsel concerns re: first day orders,            0.90        875.00         $787.50
                                e.g., cash management, etc.; email exchange with
                                Jeffrey W. Dulberg, et al. re: same (.20).

 10/13/2020   MSP     FD        Address inquiries of counsel re: first day relief, final       2.80        875.00        $2,450.00
                                hearings, outstanding PACA matters, etc.; email
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20       Page 42 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    41
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate         Amount
                                exchange with James E. O'Neill, Jeffrey W.
                                Dulberg, S. Lederman, D. Tiffany, et al. (.20).
 10/13/2020   BDD     FD        Email S. Lederman re all entered first day orders          0.10        425.00           $42.50

 10/28/2020   LCT     FD        Draft Certification of Counsel re final wages order.       0.20        425.00           $85.00

 10/28/2020   LCT     FD        Draft Certification of Counsel re final cash               0.10        425.00           $42.50
                                management order.

 10/29/2020   LCT     FD        Finalize PACA final order.                                 0.10        425.00           $42.50

                                                                                          60.50                      $52,942.50

  Financial Filings [B110]
 10/07/2020   BDD     FF        Review West Palm Beach, LP board consent and               0.20        425.00           $85.00
                                emails A. Scholz assistant (Catilin) and N. Brown re
                                same

 10/07/2020   BDD     FF        Email S. Lee re extension for filing                       0.10        425.00           $42.50
                                Schedules/SOFAs

 10/08/2020   BDD     FF        Email M. Pagay and J. O'Neill re motion to extend          0.10        425.00           $42.50
                                time to file Schedules/SOFAs

 10/08/2020   BDD     FF        Preparation of Motion to Extend Time to File               1.60        425.00          $680.00
                                Schedules/SOFAs/Declaration/Order and emails M.
                                Pagay and J. O'Neill re same

 10/12/2020   BDD     FF        Email J. O'Neill re Motion to Extend Time to File          0.10        425.00           $42.50
                                Schedules/SOFAs

 10/12/2020   BDD     FF        Email M. Pagay and J. O'Neill re Schedules/SOFAs           0.10        425.00           $42.50

 10/13/2020   JWD     FF        Work on billing updates and UST reporting with D           0.50        895.00          $447.50
                                Tiffany

 10/13/2020   JWD     FF        Review and revise bills and work on responses for          0.70        895.00          $626.50
                                UST report

 10/15/2020   JWD     FF        Work on issues for IOR and emails re same                  0.70        895.00          $626.50

 10/16/2020   BDD     FF        Emails J. O'Neill, K. Tran and D. Tiffan re                0.30        425.00          $127.50
                                Schedules/SOFAs

 10/16/2020   BDD     FF        Email K. Tran re Schedules/SOFAs                           0.10        425.00           $42.50

 10/20/2020   BDD     FF        Email K. Tran re SOFAs                                     0.10        425.00           $42.50

 10/23/2020   JEO     FF        Review and finalize initial operating report               1.80        925.00         $1,665.00

 10/23/2020   BDD     FF        Call with D. Tiffany and K. Tran re                        0.20        425.00           $85.00
                                Schedules/SOFAs
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20        Page 43 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    42
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount

 10/23/2020   LCT     FF        Assemble initial operating report (.3); efile and           0.40        425.00         $170.00
                                coordinate service of same (.1).

 10/25/2020   BDD     FF        Email M. Pagay and J. O'Neill re global notes to            0.10        425.00          $42.50
                                schedules

 10/27/2020   MSP     FF        Telephone call with D. Tiffany re: schedule                 0.10        875.00          $87.50
                                preparation.

 10/27/2020   BDD     FF        Email M. Pagay re UST approved depositories                 0.10        425.00          $42.50

 10/28/2020   JWD     FF        Work on Pillowtex analysis                                  0.70        895.00         $626.50

 10/30/2020   BDD     FF        Email M. Pagay re Schedules/SOFAs                           0.10        425.00          $42.50

 10/30/2020   BDD     FF        Email D. Tiffany and K. Tran re Schedules/SOFAs             0.10        425.00          $42.50

 10/30/2020   BDD     FF        Email M. Pagay re status of Schedules/SOFAs                 0.10        425.00          $42.50

 10/30/2020   BDD     FF        Email M. Pagay and J. O'Neill re filing                     0.10        425.00          $42.50
                                Schedules/SOFAs (11/4)

                                                                                            8.40                      $5,737.00

  Financing [B230]
 10/07/2020   MSP     FN        Telephone conference with Richard M. Pachulski,             1.20        875.00        $1,050.00
                                Max B. Litvak, Jeffrey W. Dulbrerg, S. Lederman
                                re: DIP financing status, RSA, etc.

 10/07/2020   MSP     FN        Telephone conference with S. O’Neal, J. Rawlins, J.         1.30        875.00        $1,137.50
                                VanLare, Richard M. Pachulski, Max B. Litvak, et
                                al. re: DIP financing status, RSA, etc.

 10/07/2020   MSP     FN        Telephone conference with Richard M. Pachulski,             0.50        875.00         $437.50
                                Max B. Litvak, Jeffrey W. Dulbrerg, S. Lederman
                                re: DIP financing status, RSA, etc.

 10/07/2020   MSP     FN        Telephone call with Richard M. Pachulski re:                0.10        875.00          $87.50
                                Financing, judge assignment, first day matters.

 10/07/2020   MSP     FN        Address outstanding DIP matters, including                  1.80        875.00        $1,575.00
                                finalizing budget, service issues; email exchange
                                with Richard M. Pachulski, S. O’Neal, Max B.
                                Litvak, Jeffrey W. Dulbrerg, G. Griffith, J. Rawlins,
                                S. Hadiwijaya, et al. re: same (.60).

 10/07/2020   RMP     FN        Prepare for and participate on call re RSA and DIP.         0.60      1445.00          $867.00

 10/07/2020   RMP     FN        Prepare for and participate on various calls with           1.90      1445.00         $2,745.50
                                Lenders' counsel re RSA and DIP issues and review
                                and comment on documents.
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20      Page 44 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    43
Ruby Tuesday Inc.                                                                                Invoice 126533
76136 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/07/2020   RMP     FN        Follow-up team call re DIP, RSA and first days.           0.60      1445.00          $867.00

 10/07/2020   RMP     FN        Continue negotiating DIP and RSA with lenders and         0.80      1445.00         $1,156.00
                                review same.

 10/07/2020   JWD     FN        Call with R Pachulski re update                           0.10        895.00          $89.50

 10/07/2020   JWD     FN        Call with client and PSZJ team re financing issues        0.50        895.00         $447.50

 10/07/2020   JWD     FN        Attend financing call with Lender team                    0.70        895.00         $626.50

 10/07/2020   JWD     FN        Review DIP order revisions                                0.20        895.00         $179.00

 10/07/2020   JWD     FN        Review draft pleadings and work on DIP issues (.7);       1.80        895.00        $1,611.00
                                attend call with S Lederman and PSZJ team re same
                                (1.1)

 10/07/2020   JWD     FN        Attend call with DIP lender counsel re RSA and DIP        1.30        895.00        $1,163.50
                                order

 10/07/2020   MBL     FN        Review and comment on revised versions of DIP             3.50        950.00        $3,325.00
                                agreement and DIP order; draft issues lists.

 10/07/2020   MBL     FN        Calls with client and team re DIP loan issues.            1.50        950.00        $1,425.00

 10/07/2020   MBL     FN        Calls with lender counsel and team re DIP loan            2.00        950.00        $1,900.00
                                issues.

 10/07/2020   MBL     FN        Calls with CR3 re DIP budget.                             0.20        950.00         $190.00

 10/07/2020   MBL     FN        Review and comment on ancillary loan documents.           0.40        950.00         $380.00

 10/07/2020   MBL     FN        Review and revise declarations in support of DIP          0.50        950.00         $475.00
                                motion.

 10/07/2020   MBL     FN        Revise and update DIP motion; comment on lender           1.50        950.00        $1,425.00
                                revisions.

 10/07/2020   MBL     FN        Review and comment on DIP budget.                         0.50        950.00         $475.00

 10/07/2020   MBL     FN        Coordinate filing/service of DIP financing motion.        0.50        950.00         $475.00

 10/07/2020   MBL     FN        Numerous emails with client, team, and lender             1.00        950.00         $950.00
                                counsel re DIP order, motion, and credit agreement.

 10/07/2020   JEO     FN        Finalize DIP Motion for filing                            3.00        925.00        $2,775.00

 10/07/2020   BDD     FN        Email K. Tran re service of DIP motion                    0.10        425.00          $42.50

 10/07/2020   BDD     FN        Email J. O'Neill re secured notice parties                0.10        425.00          $42.50

 10/08/2020   LCT     FN        Prepare notice of entry of interim PACA order and         0.10        425.00          $42.50
                                final hearing.
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20       Page 45 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    44
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/08/2020   MSP     FN        Telephone calls (2) with Max B. Litvak re: DIP and         0.50        875.00         $437.50
                                RSA open issues.

 10/08/2020   MSP     FN        Telephone calls (4: .10; .10; .50; .10) with S.            0.80        875.00         $700.00
                                Lederman re: FocalPoint retention and carveout
                                issues, finalizing DIP financing and RSA, board
                                meeting to approve.

 10/08/2020   MSP     FN        Telephone call with Richard M. Pachulski                   0.10        875.00          $87.50
                                re: FocalPoint retention and carveout issues,
                                finalizing DIP financing and RSA, board meeting to
                                approve.

 10/08/2020   MSP     FN        Telephone calls (2) with James E. O’Neill re: DIP          0.20        875.00         $175.00
                                financing status.

 10/08/2020   MSP     FN        Telephone conference with A. Hashim, S. Beth, C.           0.70        875.00         $612.50
                                Barbarosh, M. Meghji, Richard M. Pachulski, S.
                                Lederman re: Board meeting re: approval of
                                financing, RSA, FocalPoint and Hilco retentions.

 10/08/2020   MSP     FN        Telephone calls (4: .10; .10; .10; .30) with S.            0.60        875.00         $525.00
                                Lederman re: status of discussion among lenders,
                                FocalPoint and company re: FocalPoint carveout
                                and retention.

 10/08/2020   MSP     FN        Attention to DIP order, credit agreement and related       0.80        875.00         $700.00
                                issues for hearing; email exchange with Richard M.
                                Pachulski, Max B. Litvak, Jeffrey W. Dulberg, S.
                                O’Neal, R. Carroll, M. Weinberg, et al. re: same
                                (.20).

 10/08/2020   MSP     FN        Email exchange with S. O’Neal, et al. re: status of        0.10        875.00          $87.50
                                comments on DIP order, continuation of hearing
                                until tomorrow.

 10/08/2020   RMP     FN        Review revised DIP order and telephone conference          0.60      1445.00          $867.00
                                with M. Litvak re same and e-mails re same.

 10/08/2020   RMP     FN        Telephone conferences with PACA counsel and                1.40      1445.00         $2,023.00
                                landlords separately re DIP issues.

 10/08/2020   RMP     FN        Prepare for and participate on board call.                 0.60      1445.00          $867.00

 10/08/2020   JWD     FN        Review landlord obj to DIP and email to lenders            0.10        895.00          $89.50
                                counsel re same

 10/08/2020   JWD     FN        Emails re DIP hearing prep                                 0.10        895.00          $89.50

 10/08/2020   JWD     FN        Emails re PACA objection and review same and               0.10        895.00          $89.50
                                comment to same
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20        Page 46 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    45
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/08/2020   JWD     FN        Review and respond to UST dip comment                      0.10        895.00          $89.50

 10/08/2020   JWD     FN        Review issues for tomorrow's hearing and emails            0.20        895.00         $179.00
                                with team re same

 10/08/2020   JWD     FN        Review DIP order and comment to same                       0.20        895.00         $179.00

 10/08/2020   JWD     FN        Review issues re PACA and DIP and emails re same           0.30        895.00         $268.50

 10/08/2020   MBL     FN        Address landlord and UST comments to DIP order;            1.50        950.00        $1,425.00
                                coordinate with client, team and lender counsel re
                                same.

 10/08/2020   MBL     FN        Review lender revisions to loan agreement and              0.20        950.00         $190.00
                                ancillary docs.

 10/08/2020   MBL     FN        Review revised DIP order; coordinate with objecting        1.50        950.00        $1,425.00
                                parties, lender counsel, and team re same.

 10/08/2020   MBL     FN        Calls with team re revised DIP order.                      0.50        950.00         $475.00

 10/08/2020   JEO     FN        Work on revised DIP order and emails with counsel          3.00        925.00        $2,775.00
                                group re same

 10/08/2020   BDD     FN        Email R. Pachulski and M. Pagay re DIP motion              0.10        425.00          $42.50

 10/08/2020   BDD     FN        Email S. Lee re DIP motion                                 0.10        425.00          $42.50

 10/08/2020   BDD     FN        Revisions to DIP motion and emails J. O'Neill and          0.20        425.00          $85.00
                                M. Kulick re same

 10/08/2020   MBL     FN        Prep for DIP hearing.                                      0.80        950.00         $760.00

 10/09/2020   MSP     FN        Telephone call with James E. O’Neill                       0.10        875.00          $87.50
                                re: preparation for DIP financing hearing.

 10/09/2020   MSP     FN        Attend interim hearing re: DIP financing.                  0.80        875.00         $700.00

 10/09/2020   MSP     FN        Telephone call with S. Lederman re: next steps after       0.20        875.00         $175.00
                                DIP hearing.

 10/09/2020   MSP     FN        Telephone call with S. Hadiwijaya re: Amended DIP          0.10        875.00          $87.50
                                budget.

 10/09/2020   MSP     FN        Telephone call with S. Lederman re: Amended DIP            0.10        875.00          $87.50
                                budget.

 10/09/2020   MSP     FN        Review and analysis of remaining open items re:            2.10        875.00        $1,837.50
                                DIP funding and credit agreement closing; email
                                exchange with G. Griffith, Max B. Litvak, S.
                                Hadiwijaya, S. O’Neal, R. Carroll, et al. re: same
                                (.20).
                    Case 20-12456-JTD            Doc 688-2           Filed 12/08/20      Page 47 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    46
Ruby Tuesday Inc.                                                                                   Invoice 126533
76136 - 00002                                                                                       October 31, 2020


                                                                                            Hours           Rate        Amount

 10/09/2020   RMP     FN        Review revised DIP order and telephone                       1.20      1445.00         $1,734.00
                                conferences with landlords re DIP and review and
                                respond to e-mails re same.

 10/09/2020   RMP     FN        Prepare for and participate in DIP hearing and               1.30      1445.00         $1,878.50
                                follow-ups re finalizing DIP order.

 10/09/2020   JWD     FN        Attend DIP financing hearing                                 0.80        895.00         $716.00

 10/09/2020   JWD     FN        Review various issues re financing and work on               0.60        895.00         $537.00
                                same

 10/09/2020   MBL     FN        Emails with lender counsel, client, and team re DIP          1.30        950.00        $1,235.00
                                closing and pending issues; coordinate same.

 10/09/2020   MBL     FN        Call with client following DIP hearing.                      0.10        950.00          $95.00

 10/09/2020   MBL     FN        Call with client re budget issues.                           0.20        950.00         $190.00

 10/09/2020   MBL     FN        Coordinate with client and team re professional fee          0.10        950.00          $95.00
                                escrow.

 10/09/2020   JEO     FN        Prepare for and attend Interim DIP Financing                 3.00        925.00        $2,775.00
                                Hearing

 10/09/2020   BDD     FN        Further revisions to tax stip and emails to/calls with       0.50        425.00         $212.50
                                J. Dulberg re same

 10/09/2020   BDD     FN        Email J. O'Neill re order on stipulation with parent         0.10        425.00          $42.50
                                re equity trading

 10/09/2020   MBL     FN        Prep for DIP hearing; emails with lender and                 0.80        950.00         $760.00
                                landlord counsel re revised DIP order language.

 10/09/2020   MBL     FN        Handle DIP hearing.                                          0.80        950.00         $760.00

 10/13/2020   SEG     FN        Review Lederman, Lamar and Malhar S. Pagay                   0.10      1025.00          $102.50
                                emails regarding release of non-Trust cash and Trust
                                account funds.

 10/21/2020   MBL     FN        Address client inquiry re budget issues.                     0.10        950.00          $95.00

 10/22/2020   MBL     FN        Emails with client re DIP loan documents and                 0.50        950.00         $475.00
                                pending questions; review and summarize applicable
                                provisions.

 10/26/2020   JWD     FN        Review Liberty request re order and draft emails to          0.40        895.00         $358.00
                                PSZJ team and lender counsel (.3); Draft follow up
                                emails with Liberty counsel (.1)

 10/26/2020   JWD     FN        Review Liberty email and draft emails re same with           0.20        895.00         $179.00
                                colleague and DIP lender
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20       Page 48 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    47
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/27/2020   MSP     FN        Telephone call with S. Lederman re: Final DIP              0.10        875.00          $87.50
                                order budget.

 10/27/2020   RMP     FN        Review DIP issues and review and respond to                0.70      1445.00         $1,011.50
                                e-mails re 506(c) objections.

 10/27/2020   JWD     FN        Review Brixmor and Meeker DIP objections (.3);             0.90        895.00         $805.50
                                emails with M Litvak and M Pagay re same and
                                review S ONeal responses re same (.2); work on
                                Liberty Ins request for order changes and emails
                                with S ONeal and M Collins re same(.3); review
                                budget emails (.1)

 10/27/2020   MBL     FN        Address landlord inquiry re DIP order; emails with         0.20        950.00         $190.00
                                opposing counsel re same.

 10/27/2020   MBL     FN        Emails with team, client, and lender counsel re DIP        0.20        950.00         $190.00
                                loan timing and coordination for final hearing.

 10/27/2020   MBL     FN        Emails with team and lender counsel re Liberty DIP         0.10        950.00          $95.00
                                comments.

 10/27/2020   MBL     FN        Review landlord DIP objection (0.3); coordinate            0.70        950.00         $665.00
                                with team and lender counsel re same (0.1); propose
                                language insert (0.3).

 10/28/2020   LCT     FN        Draft notice of filing proposed final DIP order.           0.10        425.00          $42.50

 10/28/2020   JWD     FN        Review and respond to various Committee emails re          0.20        895.00         $179.00
                                DIP etc

 10/28/2020   MBL     FN        Further review of landlord objections/joinder to DIP       0.30        950.00         $285.00
                                objection.

 10/28/2020   MBL     FN        Emails with Committee counsel, lender counsel, and         0.50        950.00         $475.00
                                team re DIP issues and timing.

 10/28/2020   MBL     FN        Draft omnibus reply in support of DIP motion.              2.20        950.00        $2,090.00

 10/29/2020   LCT     FN        Efile and coordinate service of notice of adjourned        0.20        425.00          $85.00
                                final DIP hearing.

 10/29/2020   JEO     FN        Finalize notice of adjournment for DIP                     0.40        925.00         $370.00

 10/29/2020   MBL     FN        Attention to notice of adjournment of DIP hearing;         0.20        950.00         $190.00
                                emails with lender and committee counsel re same.

 10/29/2020   MBL     FN        Review and revise reply in support of DIP motion.          0.40        950.00         $380.00

 10/29/2020   MBL     FN        Address client inquiry re loan interest; review            0.20        950.00         $190.00
                                applicable documents.

 10/29/2020   MBL     FN        Follow-up with lender counsel re final DIP order.          0.10        950.00          $95.00
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20         Page 49 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    48
Ruby Tuesday Inc.                                                                                   Invoice 126533
76136 - 00002                                                                                       October 31, 2020


                                                                                            Hours           Rate         Amount

 10/30/2020   MSP     FN        Telephone conference with S. Hadiwijaya, S.                  0.70        875.00          $612.50
                                Lederman, S. Medley, Max B. Litvak et al. re:
                                Updated DIP forecast.

 10/30/2020   RMP     FN        Prepare for and participate on conference call re            0.60      1445.00           $867.00
                                updated DIP budget.

 10/30/2020   RMP     FN        Review DIP issues list and telephone conference              0.60      1445.00           $867.00
                                with M. Litvak re same.

 10/30/2020   RMP     FN        Review final DIP order and comments re same.                 0.20      1445.00           $289.00

 10/30/2020   MBL     FN        Review plan participants’ filing re DIP motion plus          0.70        950.00          $665.00
                                additional joinders; update omnibus reply.

 10/30/2020   MBL     FN        Call with client re amended DIP budget.                      0.70        950.00          $665.00

 10/30/2020   MBL     FN        Call with R. Pachulski re DIP budget (0.1); emails           0.40        950.00          $380.00
                                with client re same and review revised budget (0.3).

 10/30/2020   MBL     FN        Review National Retail DIP objection; coordinate             0.50        950.00          $475.00
                                with lender counsel re same.

 10/30/2020   MBL     FN        Review DIP issues list from Committee; coordinate            0.40        950.00          $380.00
                                with client and committee counsel re same.

 10/31/2020   MBL     FN        Review Committee discovery requests re DIP                   0.50        950.00          $475.00
                                facility; coordinate same with client, lender counsel,
                                and team.

 10/31/2020   MBL     FN        Call with R. Pachulski re Committee discovery.               0.10        950.00           $95.00

 10/31/2020   RMP     FN        Telephone conference with M. Litvak re DIP                   0.20      1445.00           $289.00
                                discovery and review and respond to e-mails re
                                same.

 10/31/2020   JWD     FN        Review emails re financing discovery                         0.20        895.00          $179.00

 10/31/2020   MBL     FN        Review draft final DIP order; email lender re same.          0.50        950.00          $475.00

                                                                                            73.20                      $72,603.50

  General Creditors Comm. [B150]
 10/09/2020   JWD     GC        Call with financial advisor candidate for Committee          0.50        895.00          $447.50
                                re case issues

 10/13/2020   RMP     GC        Telephone conference with prospective Committee              0.40      1445.00           $578.00
                                counsel.

 10/19/2020   MSP     GC        Telephone conference with L. Richenderfer,                   0.50        875.00          $437.50
                                Richard M. Pachulski, James E. O'Neill re:
                                Committee formation.
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20      Page 50 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    49
Ruby Tuesday Inc.                                                                                Invoice 126533
76136 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate         Amount

 10/19/2020   MSP     GC        Telephone call with Richard M. Pachulski re: Status       0.10        875.00           $87.50
                                of committee formation.

 10/19/2020   JWD     GC        Call with prospective Committee prof re case status       0.20        895.00          $179.00

 10/20/2020   MSP     GC        Telephone call with James E. O'Neill re: Committee        0.60        875.00          $525.00
                                formation.

 10/23/2020   RMP     GC        Telephone conferences with creditors re Committee         0.30      1445.00           $433.50
                                formation.

 10/26/2020   MSP     GC        Telephone call with Richard M. Pachulski re:              0.10        875.00           $87.50
                                Committee appointment status.

 10/26/2020   MSP     GC        Telephone call with S. Lederman re: Committee             0.30        875.00          $262.50
                                appointment status, open case issues.

 10/26/2020   MSP     GC        Review notice of formation of creditors committee.        0.10        875.00           $87.50

 10/26/2020   RMP     GC        Telephone conferences with M. Pagay and client re         0.30      1445.00           $433.50
                                committee formation.

 10/26/2020   JWD     GC        Review notice of appointment                              0.10        895.00           $89.50

 10/26/2020   JEO     GC        Review Notice of Appointment of Committee                 0.40        925.00          $370.00

 10/27/2020   JWD     GC        Emails and calls with S Simms re update                   0.20        895.00          $179.00

 10/28/2020   MSP     GC        Telephone conference with R. Schmidt, A. Rogoff,          0.60        875.00          $525.00
                                Richard M. Pachulski, et al. re: initial call with
                                Committee professionals.

 10/28/2020   MSP     GC        Telephone call with Richard M. Pachulski re:              0.10        875.00           $87.50
                                Committee initial call and information.

 10/28/2020   JEO     GC        Attend kick off call with Committee Professionals         1.00        925.00          $925.00

 10/28/2020   RMP     GC        Prepare for and participate on Committee call and         1.80      1445.00          $2,601.00
                                follow-up calls with M. Pagay and client re same.

 10/28/2020   RMP     GC        Review protocols for getting information to               0.30      1445.00           $433.50
                                Committee.

 10/28/2020   JWD     GC        Attend initial briefing call with committee profs         1.20        895.00         $1,074.00

 10/28/2020   MBL     GC        Intro call with Committee counsel re case issues.         1.00        950.00          $950.00

                                                                                         10.10                      $10,793.50

  Meeting of Creditors [B150]
 10/12/2020   JEO     MC        Work on gathering additional information for UST          0.90        925.00          $832.50
                                for purposes of formation meeting
                    Case 20-12456-JTD             Doc 688-2       Filed 12/08/20        Page 51 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    50
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount

 10/19/2020   JEO     MC        Review issues raised by UST for top 50 creditors            0.90        925.00         $832.50

 10/28/2020   MSP     MC        Telephone call with James E. O’Neill re: meeting of         0.10        875.00          $87.50
                                creditor notice.

 10/28/2020   MSP     MC        Review US Trustee notice of 341(a) meeting.                 0.10        875.00          $87.50

 10/28/2020   JEO     MC        Finalize 341 Notice of Commencement of Case                 0.90        925.00         $832.50

                                                                                            2.90                      $2,672.50

  Operations [B210]
 10/08/2020   LCT     OP        Revise notice of interim utilities order and hearing.       0.10        425.00          $42.50

 10/08/2020   LCT     OP        Prepare notice of entry of customer programs order.         0.10        425.00          $42.50

 10/12/2020   RMP     OP        Telephone conference with MM re status.                     0.30      1445.00          $433.50

 10/13/2020   MSP     OP        Address operational issues, including problems with         1.90        875.00        $1,662.50
                                bank account access etc.; email exchange with S.
                                Lederman, J. Lamar, et al. re: same (.20).

 10/14/2020   MSP     OP        Address continuing operational issues re: utility           1.50        875.00        $1,312.50
                                shut offs and deposit requests, etc.; email exchange
                                with Victoria A. Newmark, S. Medley, D. Tiffany,
                                et al. re: same (.10).

 10/29/2020   LCT     OP        Finalize final utilities order.                             0.10        425.00          $42.50

 10/29/2020   JEO     OP        Email and call with John Craig re utility issues            0.40        925.00         $370.00

                                                                                            4.40                      $3,906.00

  Plan & Disclosure Stmt. [B320]
 10/07/2020   JWD     PD        Emails re discl stmt status                                 0.10        895.00          $89.50

 10/07/2020   JWD     PD        Emails re DS status                                         0.10        895.00          $89.50

 10/08/2020   MSP     PD        Telephone call with J. Rawlins re: Waiver of initial        0.10        875.00          $87.50
                                pleading deadlines, RSA.

 10/08/2020   MSP     PD        Review and revise Restructuring Support                     0.60        875.00         $525.00
                                Agreement.

 10/08/2020   MSP     PD        Address finalizing Restructuring Support                    0.50        875.00         $437.50
                                Agreement; email exchange with J. VanLare, et al.
                                re: same (.20).

 10/08/2020   JWD     PD        Emails with team re plan and DS                             0.20        895.00         $179.00

 10/08/2020   JWD     PD        Further emails re plan and tech changes                     0.30        895.00         $268.50
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20        Page 52 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    51
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/08/2020   JWD     PD        Emails with team re discl stmt prep                        0.20        895.00         $179.00

 10/08/2020   RMS     PD        Email exchange with Victoria A. Newmark                    0.10        825.00          $82.50
                                regarding Plan and Disclosure Statement

 10/08/2020   VAN     PD        Draft disclosure statement.                                2.30        925.00        $2,127.50

 10/09/2020   MSP     PD        Telephone call with S. Medley re: Restructuring            0.10        875.00          $87.50
                                Support Agreement.

 10/09/2020   MSP     PD        Telephone calls (2) with Victoria A. Newmark re:           0.20        875.00         $175.00
                                disclosure statement information open items.

 10/09/2020   MSP     PD        Telephone conference with S. Hadiwijaya, S.                1.00        875.00         $875.00
                                Lederman, Victoria A. Newmark, D. Tiffany, et al.
                                re: disclosure statement information open items.

 10/09/2020   MSP     PD        Telephone call with S. Lederman re: Disclosure             0.40        875.00         $350.00
                                statement open information items.

 10/09/2020   MSP     PD        Finalize RSA; email exchanges with S. O’Neal, Max          0.80        875.00         $700.00
                                B. Litvak, et al. re: same.

 10/09/2020   VAN     PD        Analysis regarding data needed to complete                 1.40        925.00        $1,295.00
                                disclosure statement, including phone conference
                                with CR3, company, Malhar S. Pagay and
                                FocalPoint regarding same.

 10/10/2020   MSP     PD        Email exchange with S. Hadiwijaya, et al. re:              1.80        875.00        $1,575.00
                                questions re: RSA and plan structure and disclosure
                                statement information impact; analysis of same.

 10/11/2020   MSP     PD        Telephone conference with S. Hadiwijaya, S.                1.30        875.00        $1,137.50
                                Lederman, R. NeJame, et al. re: follow up re:
                                sources and uses at emergence, disclosure statement
                                open items.

 10/11/2020   MSP     PD        Address Plan issues in preparation for submission of       3.60        875.00        $3,150.00
                                revised draft of Plan and Disclosure Statement to
                                lender and review revised draft and financial
                                schedules re: same; email exchange with Robert M.
                                Saunders, Victoria A. Newmark, S. Hadiwijaya et al.
                                re: same (.20).

 10/11/2020   RMS     PD        Work on Plan                                               3.60        825.00        $2,970.00

 10/11/2020   RMS     PD        Email exchange with Malhar S. Pagay (throughout            1.00        825.00         $825.00
                                day) regarding Plan

 10/11/2020   VAN     PD        Draft disclosure statement.                                2.30        925.00        $2,127.50

 10/12/2020   MSP     PD        Telephone calls (3) with J. Rawlins re: plan               0.30        875.00         $262.50
                                structure issues, etc.
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20        Page 53 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    52
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/12/2020   MSP     PD        Telephone conference with S. Hadiwijaya, et al. re:        0.40        875.00         $350.00
                                claims stack and liquidation analysis for disclosure
                                statement.

 10/12/2020   MSP     PD        Telephone calls (2) with Robert M. Saunders re:            0.20        875.00         $175.00
                                revisions to plan.

 10/12/2020   MSP     PD        Telephone calls (2) with S. Lederman re: revised           0.30        875.00         $262.50
                                Plan and Disclosure Statement, etc.

 10/12/2020   MSP     PD        Review Restructuring Support Agreement and                 1.80        875.00        $1,575.00
                                address corresponding Plan structure issues.

 10/12/2020   MSP     PD        Review and analysis of disclosure statement and            3.30        875.00        $2,887.50
                                Plan open items and finalize drafts of same; email
                                exchange with D. Garmer, R. NeJame, Victoria A.
                                Newmark, S. Lederman, et al. re: information
                                needed to complete (.20).

 10/12/2020   RMS     PD        Work on Plan                                               1.10        825.00         $907.50

 10/12/2020   RMS     PD        Telephone conference with Malhar S. Pagay                  0.20        825.00         $165.00
                                regarding Plan

 10/12/2020   VAN     PD        Draft disclosure statement.                                8.30        925.00        $7,677.50

 10/13/2020   MSP     PD        Telephone calls (2) with J. Rawlins re: revised plan       0.20        875.00         $175.00
                                and disclosure statement, etc.

 10/13/2020   MSP     PD        Email exchange with S. O’Neal, J. Rawlins re:              0.10        875.00          $87.50
                                extension of plan filing deadline.

 10/13/2020   JWD     PD        Review DS and revised plan                                 0.80        895.00         $716.00

 10/13/2020   JWD     PD        Emails and texts with M Pagay re plan and ds prep          0.30        895.00         $268.50

 10/13/2020   JWD     PD        Review DS draft                                            0.60        895.00         $537.00

 10/16/2020   MSP     PD        Review lender comments on plan and bidding                 1.30        875.00        $1,137.50
                                procedures motion and address extension of filing
                                deadline with lenders; email exchange with JWD,
                                M. Weinberg, S. O’Neal, J. Rawlins, et al. re: same
                                (.20).

 10/16/2020   RMP     PD        Review revised sale motion, plan and DS and                1.90      1445.00         $2,745.50
                                various telephone conferences and e-mails re same.

 10/16/2020   JWD     PD        Work on plan and ds revision review                        1.20        895.00        $1,074.00

 10/16/2020   JWD     PD        Work on plan and ds changes                                2.30        895.00        $2,058.50

 10/16/2020   JWD     PD        Emails with team re plan                                   0.30        895.00         $268.50
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20        Page 54 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    53
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/17/2020   MSP     PD        Telephone conference with Jeffrey W. Dulberg,              0.50        875.00         $437.50
                                Robert M. Saunders re: Plan.

 10/17/2020   MSP     PD        Address revisions needed to plan, disclosure               2.60        875.00        $2,275.00
                                statement and bid procedures; email exchange with
                                Robert M. Saunders, Jeffrey W. Dulberg re: same
                                (.30).

 10/17/2020   JWD     PD        Mark up plan (1.3); Calls with M Pagay and R               3.20        895.00        $2,864.00
                                Saunders re plan (1.6); Emails re plan updates (.3)

 10/17/2020   JWD     PD        Work on plan and DS                                        1.70        895.00        $1,521.50

 10/17/2020   RMS     PD        Work on Plan                                               4.20        825.00        $3,465.00

 10/17/2020   RMS     PD        Conference calls with Jeffrey W. Dulberg and               1.60        825.00        $1,320.00
                                Malhar S. Pagay regarding changes to draft plan

 10/17/2020   RMS     PD        Email exchanges with Jeffrey W. Dulberg and                0.40        825.00         $330.00
                                Malhar S. Pagay regarding Plan

 10/18/2020   MSP     PD        Review revisions to and revise plan and disclosure         5.80        875.00        $5,075.00
                                statement; email exchange with Robert M. Saunders,
                                Jeffrey W. Dulberg re: same (.70).

 10/18/2020   MSP     PD        Email exchange with S. Lederman et al. re: status of       0.10        875.00          $87.50
                                projection model.

 10/18/2020   JWD     PD        Work on plan and disclosure statement issues and           2.00        895.00        $1,790.00
                                revisions

 10/18/2020   RMS     PD        Work on Plan                                               4.90        825.00        $4,042.50

 10/18/2020   RMS     PD        Work on Disclosure Statement                               1.70        825.00        $1,402.50

 10/18/2020   RMS     PD        Email exchanges with Jeffrey W. Dulberg and                0.80        825.00         $660.00
                                Malhar S. Pagay regarding Plan and Disclosure
                                Statement

 10/19/2020   MSP     PD        Telephone conference with S. O’Neal, J. Rawlins, J.        0.50        875.00         $437.50
                                VanLare, Jeffrey W. Dulberg et al. re: Plan status,
                                structure, disclosure statement comments,
                                outstanding items, etc.

 10/19/2020   MSP     PD        Telephone call with Robert M. Saunders re: further         0.10        875.00          $87.50
                                plan revisions.

 10/19/2020   MSP     PD        Review and revise plan; email exchange with J.             1.90        875.00        $1,662.50
                                VanLare, S. O’Neal, et al. re: same (.10).

 10/19/2020   MSP     PD        Review and revise disclosure statement and                 1.80        875.00        $1,575.00
                                explanatory organizational charts.
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20      Page 55 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    54
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/19/2020   RMP     PD        Review revised plan and DS and telephone                   0.90      1445.00         $1,300.50
                                conference with J. Dulberg re same.

 10/19/2020   JWD     PD        Respond to email re plan comments from S                   0.10        895.00          $89.50
                                Lederman

 10/19/2020   JWD     PD        Review DS changes and emails with R Saunders               0.50        895.00         $447.50

 10/19/2020   JWD     PD        Prep for call with lenders (.2); call with Cleary re       0.80        895.00         $716.00
                                plan (.5); follow up emails re same (.1)

 10/19/2020   RMS     PD        Work on Plan                                               0.70        825.00         $577.50

 10/19/2020   RMS     PD        Email exchanges with Jeffrey W. Dulberg and                0.40        825.00         $330.00
                                Malhar S. Pagay regarding Plan

 10/20/2020   MSP     PD        Telephone calls (2) with J. Rawlins re: Plan               0.40        875.00         $350.00
                                structure and other issues.

 10/20/2020   MSP     PD        Telephone call with Beth Dassa re: Disclosure              0.10        875.00          $87.50
                                statement notice.

 10/20/2020   MSP     PD        Telephone call with Jeffrey W. Dulberg re: Plan            0.10        875.00          $87.50
                                status and issues.

 10/20/2020   MSP     PD        Telephone call with James E. O’Neill re: Disclosure        0.10        875.00          $87.50
                                statement motion to shorten.

 10/20/2020   MSP     PD        Telephone conference with J. Rawlins, S. O’Neal, J.        0.50        875.00         $437.50
                                VanLare, Jeffrey W. Dulberg, et al. re: plan status.

 10/20/2020   MSP     PD        Review and revise disclosure statement and                 1.90        875.00        $1,662.50
                                organizational explanatory charts re: before and
                                after structure.

 10/20/2020   JWD     PD        Call with lenders counsel regarding plan and follow        0.70        895.00         $626.50
                                up notes re same

 10/20/2020   JWD     PD        Review plan regarding issues from lender call              0.70        895.00         $626.50

 10/20/2020   JWD     PD        Draft email to R Pachulski re plan update                  0.10        895.00          $89.50

 10/20/2020   BDD     PD        Email L. Thomas re notice of hearing on disclosure         0.10        425.00          $42.50
                                statement

 10/20/2020   LCT     PD        Draft motion to shorten notice of D/S hearing.             0.50        425.00         $212.50

 10/20/2020   LCT     PD        Draft notice of D/S approval hearing.                      0.40        425.00         $170.00

 10/21/2020   JWD     PD        Review and revise disclosure statement                     0.80        895.00         $716.00

 10/21/2020   JWD     PD        Review email from J Rawlins and respond re same            0.10        895.00          $89.50
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20        Page 56 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    55
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/21/2020   JWD     PD        Review emails re plan                                      0.10        895.00          $89.50

 10/22/2020   MSP     PD        Telephone call with S. Lederman re: business plan          0.70        875.00         $612.50
                                projection model.

 10/23/2020   RMP     PD        Review revised drafts of plan and DS from lender           1.40      1445.00         $2,023.00
                                group and comments on same.

 10/23/2020   BDD     PD        Email M. Pagay & J. O'Neill re plan & disclosure           0.10        425.00          $42.50
                                statement

 10/25/2020   JWD     PD        Review lender comments to plan and disclosure              1.50        895.00        $1,342.50
                                statement (1.0); Work with R Saunders regarding
                                same (.3); review and respond to emails re same (.2)

 10/25/2020   RMS     PD        Review of Plan draft                                       0.80        825.00         $660.00

 10/25/2020   RMS     PD        Email exchanges with Jeffrey W. Dulberg and                0.30        825.00         $247.50
                                Malhar S. Pagay regarding my comments to latest
                                Plan draft

 10/26/2020   MSP     PD        Review and revise disclosure statement.                    2.40        875.00        $2,100.00

 10/26/2020   RMP     PD        Review revised DS and bidding procedures and               0.90      1445.00         $1,300.50
                                various telephone conferences re same.

 10/26/2020   JWD     PD        Review disclosure statement and emails re same             0.40        895.00         $358.00

 10/26/2020   JEO     PD        Review plan and disclosure statement and related           2.00        925.00        $1,850.00
                                motion to shorten time

 10/26/2020   RMS     PD        Review Plan and Disclosure Statement changes from          0.50        825.00         $412.50
                                lenders, and related revisions

 10/27/2020   MSP     PD        Review and revise plan per lender comments, etc.           0.90        875.00         $787.50

 10/27/2020   MSP     PD        Revise disclosure statement.                               0.80        875.00         $700.00

 10/27/2020   RMP     PD        Review revised plan and DS.                                0.70      1445.00         $1,011.50

 10/27/2020   RMS     PD        Voicemail to Jeffrey W. Dulberg regarding Plan             0.10        825.00          $82.50

 10/27/2020   BDD     PD        Email M. Pagay re bid procedures and plan &                0.10        425.00          $42.50
                                disclosure statement

 10/27/2020   BDD     PD        Email M. Pagay and J. O'Neill re timing for Plan &         0.10        425.00          $42.50
                                Disclosure Statement

 10/27/2020   VAN     PD        Revise disclosure statement regarding updated              2.00        925.00        $1,850.00
                                events during chapter 11 cases.

 10/28/2020   MSP     PD        Telephone call with B. Esser re: accountant review         0.10        875.00          $87.50
                                of revised tax consequences section of disclosure
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20       Page 57 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    56
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                         Hours            Rate        Amount
                                statement.
 10/28/2020   RMP     PD        Review lenders' edits to DS and plan and telephone         1.10      1445.00         $1,589.50
                                conferences re same.

 10/28/2020   JWD     PD        Review plan and ds comments and emails re same             0.80        895.00         $716.00

 10/28/2020   RMS     PD        Review of latest Plan draft                                0.60        825.00         $495.00

 10/28/2020   RMS     PD        Email exchange with Malhar S. Pagay and Jeffrey            0.20        825.00         $165.00
                                W. Dulberg regarding Plan and Disclosure
                                Statement

 10/29/2020   MSP     PD        Telephone call with S. Medley re: Plan tax issues.         0.20        875.00         $175.00

 10/29/2020   MSP     PD        Telephone conference with D. Garmer, R. Jordan, S.         0.40        875.00         $350.00
                                Medley re: Plan tax issues.

 10/29/2020   MSP     PD        Review and revise disclosure statement.                    2.00        875.00        $1,750.00

 10/29/2020   RMP     PD        Review materials for board meeting and prepare and         1.60      1445.00         $2,312.00
                                participate in same.

 10/29/2020   RMP     PD        Review revised drafts of plan, DS and bidding              1.70      1445.00         $2,456.50
                                procedures motion and conferences re same.

 10/30/2020   MSP     PD        Review and revise disclosure statement.                    0.90        875.00         $787.50

                                                                                         116.00                  $106,882.00

  Retention of Prof. [B160]
 10/12/2020   BDD     RP        Revisions to PSZJ retention application and related        1.10        425.00         $467.50
                                pleadings and emails M. Pagay and J. Dulberg re
                                same

 10/12/2020   BDD     RP        Email V. Arias re PSZJ retention application               0.10        425.00          $42.50

 10/12/2020   MSP     RP        Email exchange with Jeffrey W. Dulberg re: PSZJ            0.10        875.00          $87.50
                                retention issues.

 10/13/2020   JEO     RP        Work on draft of PSZJ retention application                1.00        925.00         $925.00

 10/15/2020   JEO     RP        Review and finalize Application/Motion to                  0.70        925.00         $647.50
                                Employ/Retain Pachulski Stang Ziehl & Jones LLP
                                as Counsel for the Debtors

 10/30/2020   JWD     RP        Call with J ONeill re PSZJ retention (.1); review          0.30        895.00         $268.50
                                pillowtex analysis and emails re same (.1); review
                                email re PSZJ questions from UST (.1)

 10/30/2020   JWD     RP        Review supplemental PSZJ dec (.1); review UST              0.20        895.00         $179.00
                                email follow up re same and pillowtex (.1)
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20          Page 58 of 79


Pachulski Stang Ziehl & Jones LLP                                                                     Page:    57
Ruby Tuesday Inc.                                                                                     Invoice 126533
76136 - 00002                                                                                         October 31, 2020


                                                                                              Hours           Rate        Amount

 10/30/2020   JEO     RP        Work to resolve UST comments to Application                    0.80        925.00         $740.00
                                Pursuant to Section 327(a) of the Bankruptcy Code,
                                Rule 2014 of the Federal Rules of Bankruptcy
                                Procedure and Local Rule 2014-1 for Authorization
                                to Employ and Retain Pachulski Stang Ziehl &
                                Jones LLP as Counsel for the Debtors and Debtors
                                in Possession Nunc Pro Tunc to the Petition Date

 10/30/2020   BDD     RP        Preparation of supplemental declaration to PSZJ                0.60        425.00         $255.00
                                retention application and emails J. O'Neill re same

 10/30/2020   LCT     RP        Efile and coordinate service of James E. O'Neill               0.10        425.00          $42.50
                                supplemental declaration re PSZ&J retention.

                                                                                               5.00                      $3,655.00

  Ret. of Prof./Other
 10/07/2020   MSP     RPO       Telephone call with R. NeJame re: FocalPoint                   0.50        875.00         $437.50
                                retention terms, carveout issue.

 10/07/2020   MSP     RPO       Email exchange with R. NeJame, Richard M.                      0.80        875.00         $700.00
                                Pachulski, et al. re: FocalPoint retention status (.10);
                                review and attention to same.

 10/07/2020   RMP     RPO       Review Focal Point issues and telephone                        0.60      1445.00          $867.00
                                conferences re same, including with client.

 10/08/2020   MSP     RPO       Telephone conference with R. NeJame and Richard                0.70        875.00         $612.50
                                M. Pachulski re: FocalPoint retention, carve-out
                                issue with lenders, etc.

 10/08/2020   MSP     RPO       Telephone call with R. NeJame re: results of                   0.20        875.00         $175.00
                                discussion with lenders re: carveout and FocalPoint
                                retention.

 10/08/2020   MSP     RPO       Attention to and review and revise FocalPoint and              0.80        875.00         $700.00
                                Hilco retention applications.

 10/08/2020   MSP     RPO       Attention to outstanding FocalPoint retention issues           0.50        875.00         $437.50
                                as required by RSA; email exchange with S.
                                Lederman, R. NeJame et al. re: same.

 10/08/2020   MSP     RPO       Attention to outstanding Hilco retention issues as             0.40        875.00         $350.00
                                required by RSA; email exchange with Jeffrey W.
                                Dulberg, et al. re: same (.10).

 10/08/2020   LCT     RPO       Prepare notice of entry of Epiq retention order.               0.10        425.00          $42.50

 10/09/2020   MSP     RPO       Attention to FocalPoint and Hilco retentions as                0.90        875.00         $787.50
                                prerequisite to RSA; email exchange with Richard
                                M. Pachulski, R. NeJame, Jeffrey W. Dulberg, et al.
                    Case 20-12456-JTD             Doc 688-2       Filed 12/08/20        Page 59 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    58
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount
                                re: same (.20).
 10/09/2020   JWD     RPO       Emails re Focal Point retention                             0.10        895.00          $89.50

 10/09/2020   BDD     RPO       Email M. Pagay re FocalPoint retention application          0.10        425.00          $42.50

 10/11/2020   BDD     RPO       Revisions to FocalPoint retention application and           1.70        425.00         $722.50
                                emails M. Pagay, J. O'Neill and N. Brown re same

 10/11/2020   BDD     RPO       Email N. Brown re FocalPoint retention application          0.10        425.00          $42.50

 10/12/2020   MSP     RPO       Attention to retention applications; email exchange         0.50        875.00         $437.50
                                with Beth Dassa, et al. re: same (.10).

 10/12/2020   JWD     RPO       Emails re retention issues                                  0.20        895.00         $179.00

 10/12/2020   JEO     RPO       Review retention issues for drafts of retention             2.50        925.00        $2,312.50
                                applications

 10/12/2020   BDD     RPO       Email N. Brown re FocalPoint retention application          0.10        425.00          $42.50

 10/12/2020   BDD     RPO       Further revisions to FocalPoint retention application       0.80        425.00         $340.00
                                and emails M. Pagay and J. O'Neill re same

 10/12/2020   BDD     RPO       Review/revise on Epiq 327 application and emails            1.00        425.00         $425.00
                                M. Pagay, J. O'Neill and N. Brown re same

 10/13/2020   JEO     RPO       Draft retention application for Hilco                       3.00        925.00        $2,775.00

 10/13/2020   JEO     RPO       Review and revise application to retain Baker               0.70        925.00         $647.50
                                Donelson

 10/13/2020   JEO     RPO       Review and revise draft of Cheng Cohen retention            2.50        925.00        $2,312.50
                                application

 10/13/2020   JEO     RPO       Review and revise OCP Motion                                0.80        925.00         $740.00

 10/13/2020   JEO     RPO       Review draft of Johnson retention application               0.40        925.00         $370.00

 10/13/2020   BDD     RPO       Email M. Pagay and J. O'Neill re CR3 retention              0.10        425.00          $42.50
                                application

 10/13/2020   BDD     RPO       Multiple revisions to CR3 retention application and         1.20        425.00         $510.00
                                emails M. Pagay and J. O'Neill re same

 10/13/2020   BDD     RPO       Multiple revisions to FocalPoint retention                  1.80        425.00         $765.00
                                application and emails M. Pagay, J. O'Neill, M.
                                Kulick and N. Brown re same

 10/13/2020   BDD     RPO       Revisions to Ordinary Course Professional motion            1.10        425.00         $467.50
                                and emails M. Pagay, J. O'Neill, M. Kulick and N.
                                Brown re same

 10/13/2020   BDD     RPO       Email S. Lederman re FocalPoint retention                   0.10        425.00          $42.50
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20        Page 60 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    59
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount
                                application
 10/13/2020   BDD     RPO       Email J. O'Neill re S. Lederman review of                   0.10        425.00          $42.50
                                FocalPoint retention application

 10/13/2020   BDD     RPO       Email M. Pagay re C. Cohen retention application            0.10        425.00          $42.50

 10/14/2020   MSP     RPO       Attention to, review and revise ordinary course             3.80        875.00        $3,325.00
                                professionals application, FocalPoint retention
                                application, address Hilco and Baker Donelson
                                employment, Cheng Cohen application; email
                                exchange with S. Baker, A. Cheng, James E.
                                O'Neill, Beth Dassa, et al. re: same (.50).

 10/14/2020   LCT     RPO       Prepare notices of retention applications of PSZ&J,         0.30        425.00         $127.50
                                CR3, Epiq, and for OCP motion.

 10/14/2020   JWD     RPO       Review and revise Hilco app                                 0.70        895.00         $626.50

 10/14/2020   JWD     RPO       Call with P. Tanchuk re Johnson retention (.1); call        0.20        895.00         $179.00
                                with S Lederman re same (.1)

 10/14/2020   JWD     RPO       Work on retention issues for Johnson Assoc.                 0.30        895.00         $268.50

 10/14/2020   JWD     RPO       Review M Pagay emails re Cheng app                          0.10        895.00          $89.50

 10/14/2020   JWD     RPO       Work on KEIP consultant retention                           0.30        895.00         $268.50

 10/14/2020   BDD     RPO       Multiple revisions to Focal Point retention                 9.80        425.00        $4,165.00
                                application/exhibits and emails M. Pagay, J. O'Neill,
                                N. Brown and M. Kulick re same; preparation of
                                Cheng Cohen and Baker Donelson retention
                                applications and emails M. Pagay, J. O'Neill, B.
                                Esser, M. Kulick and N. Brown re same; being
                                working on KEIP motion and emails J. Dulberg re
                                same; multiple revisions to OCP motion/exhibits and
                                emails M. Pagay, J. O'Neill and D. Tiffany re same;
                                multiple revisions to Hlico retention
                                application/exhibits and emails M. Pagay and J.
                                O'Neill re same; revisions to CR3 retention
                                application and emails M. Pagay and S. Hadiwijaya
                                re same

 10/15/2020   MSP     RPO       Attention to, review and revise pleadings for filing,       7.50        875.00        $6,562.50
                                including Cheng Cohen retention application,
                                ESPP/MRP rabbi trust motion, DCP rabbi trust
                                motion, CR3 retention application, Hilco
                                employment application, Baker Donelson retention
                                application, bar date motion and rent abatement
                                motion; email exchanges with A. Cheng, S. Baker,
                                E. Cann, Stanley E. Goldich, James E. O'Neill, et al.
                                re: same (.90).
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20       Page 61 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    60
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/15/2020   LCT     RPO       Update Baker retention application declarations.           0.50        425.00         $212.50

 10/15/2020   JWD     RPO       Review Johnson engagement materials                        0.40        895.00         $358.00

 10/15/2020   JEO     RPO       Review and finalize Application/Motion to                  2.00        925.00        $1,850.00
                                Employ/Retain BAKER DONELSON BEARMAN
                                CALDWELL & BERKOWITZ, PC as Special
                                Counsel

 10/15/2020   JEO     RPO       Review and finalize Application/Motion to                  1.30        925.00        $1,202.50
                                Employ/Retain Certain Professionals Utilized in the
                                Ordinary Course of Business Filed by RTI Holding
                                Company, LLC.

 10/15/2020   JEO     RPO       Review and finalize Application/Motion to                  0.80        925.00         $740.00
                                Employ/Retain HILCO REAL ESTATE, LLC as
                                Real Estate Advisor

 10/15/2020   JEO     RPO       Review and finalize Application/Motion to                  0.90        925.00         $832.50
                                Employ/Retain FOCALPOINT SECURITIES, LLC
                                as Investment Banker

 10/15/2020   JEO     RPO       Review and finalize Application/Motion to                  0.80        925.00         $740.00
                                Employ/Retain CR3 Partners, LLC as Financial
                                Advisor for the Debtors

 10/15/2020   JEO     RPO       Review and finalize Application/Motion to                  0.60        925.00         $555.00
                                Employ/Retain Cheng Cohen LLC as Special
                                Corporate and Franchise Counsel

 10/15/2020   BDD     RPO       Multiple revisions to and emails to professionals re      10.20        425.00        $4,335.00
                                Cheng Cohen, Hilco, Baker, FocalPoint, CR3 and
                                PSZJ retention applications and work with N.
                                DeLeon and D. Potts re filing/assembly of
                                applications; emails S. Lederman re same; multiple
                                calls with M. Pagay and J. O'Neill re same

 10/16/2020   BDD     RPO       Email N. DeLeon re Hilco retention application             0.10        425.00          $42.50

 10/19/2020   JWD     RPO       Work on Johnson Assocs app                                 0.80        895.00         $716.00

 10/19/2020   BDD     RPO       Work on Application to Retain Johnson &                    1.50        425.00         $637.50
                                Associates (including dec and order) as
                                compensation advisor, and emails J. Dulberg and N.
                                Brown re same

 10/19/2020   BDD     RPO       Revisions to Johnson & Associates retention                0.10        425.00          $42.50
                                application per J. Dulberg comments

 10/20/2020   JWD     RPO       Work on Johnson & Associates retention                     0.70        895.00         $626.50

 10/20/2020   BDD     RPO       Revisions to Johnson & Associates retention                0.30        425.00         $127.50
                    Case 20-12456-JTD           Doc 688-2        Filed 12/08/20         Page 62 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    61
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate       Amount
                                application and emails J. Dulberg re same
 10/21/2020   JWD     RPO       Work on Johnson & Associates application and                0.80        895.00        $716.00
                                emails re same

 10/21/2020   JEO     RPO       Review and finalize Application/Motion to                   0.90        925.00        $832.50
                                Employ/Retain Johnson Associates, Inc. as
                                Compensation Advisor to the Debtors Nunc Pro
                                Tunc to October 7, 2020

 10/21/2020   BDD     RPO       Revisions to Johnson & Associates retention                 0.50        425.00        $212.50
                                application and emails A. Johnson ,J. Dulberg, and J.
                                O'Neill re same

 10/21/2020   BDD     RPO       Email S. Lederman re Johnson & Associates                   0.10        425.00         $42.50
                                retention application

 10/21/2020   BDD     RPO       Email J. O'Neill re Johnson & Associates filed              0.10        425.00         $42.50
                                retention application

 10/23/2020   BDD     RPO       Email M. Pagay and J. O'Neill re Application to             0.10        425.00         $42.50
                                Retain Epiq as Administrative Agent

 10/23/2020   BDD     RPO       Email K. Tran re Application to Retain Epiq as              0.10        425.00         $42.50
                                administrative agent

 10/30/2020   JWD     RPO       Review and respond to team re UST emails re                 0.30        895.00        $268.50
                                Johnson, CR3, FP and Baker apps

 10/30/2020   JWD     RPO       Review Johnson app and emails re same (.1); call            0.40        895.00        $358.00
                                with P Tranchuk re UST inquiry and review same
                                (.2); email re same with team (.1)

 10/30/2020   JWD     RPO       Review and respond to emails re retention issues            0.30        895.00        $268.50

 10/30/2020   BDD     RPO       Preparation of supplemental declaration of A.               0.80        425.00        $340.00
                                Johnson in support of Johnson retention application
                                and revisions to order re same (.70); emails J.
                                O'Neill re same (.10)

 10/30/2020   BDD     RPO       Revisions to order on Cheng Cohen retention                 0.30        425.00        $127.50
                                application and email J. O'Neill re same

 10/30/2020   BDD     RPO       Revisions to CR3 retention order and emails J.              0.40        425.00        $170.00
                                O'Neill re same

 10/30/2020   BDD     RPO       Email N. Brown re supp dec of A. Johnson re                 0.10        425.00         $42.50
                                Johnson & Associates retention application

 10/30/2020   BDD     RPO       Review FocalPoint retention agreements, and                 0.70        425.00        $297.50
                                prepare revised order per UST comments, and
                                emails J O'Neill re same
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20      Page 63 of 79


Pachulski Stang Ziehl & Jones LLP                                                                Page:    62
Ruby Tuesday Inc.                                                                                Invoice 126533
76136 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate         Amount

 10/30/2020   BDD     RPO       Revisions to Baker Donelson retention order per           0.50        425.00          $212.50
                                UST comments and email J. O'Neill re same

                                                                                         74.90                      $51,146.50

  Tax Issues [B240]
 10/07/2020   MSP     TI        Analysis of equity trading issue raised by lenders;       0.50        875.00          $437.50
                                email exchange with Richard M. Pachulski, Jeffrey
                                W. Dulbrerg et al. re: same (.20).

 10/07/2020   JWD     TI        Review and revise equity trading stip and emails re       1.30        895.00         $1,163.50
                                same

 10/07/2020   JWD     TI        Review and revise equity trading order                    0.70        895.00          $626.50

 10/07/2020   JWD     TI        Work on NOL preservation issues and research              0.70        895.00          $626.50

 10/07/2020   JWD     TI        Emails with R Saunders re NOL pleading (.2);              0.90        895.00          $805.50
                                review issues for same and draft email to NRD
                                counsel (.5); review tax issue (.2)

 10/07/2020   RMS     TI        Email exchange with Jeffrey W. Dulberg regarding          0.20        825.00          $165.00
                                preservation of tax assets stipulation

 10/07/2020   RMS     TI        Work on preservation of tax assets stipulation            1.80        825.00         $1,485.00

 10/08/2020   LCT     TI        Prepare notice of entry of tax order.                     0.10        425.00           $42.50

 10/08/2020   BDD     TI        Revisions to Stipulation with Parent re Equity            0.40        425.00          $170.00
                                Trading and emails to/calls with J. Dulberg re same

 10/08/2020   JWD     TI        Call with A Hashim re equity trading stip                 0.20        895.00          $179.00

 10/08/2020   JWD     TI        Emails with B Mcrae and call with him re equity           0.50        895.00          $447.50
                                trading stip

 10/08/2020   JWD     TI        Review lender comments to equity trading stip (.2);       1.20        895.00         $1,074.00
                                work on same and calls with B Dassa and emails
                                with R Saunders re changes (.3); email with A
                                Hashim re same (.1); work on further issues re
                                approval (.3); email with A Cheng (.1); review
                                issues for order and start same (.2)

 10/08/2020   JWD     TI        Further work on equity trading stipulation                0.80        895.00          $716.00

 10/08/2020   JWD     TI        Research issues for equity trading stip and IRC           0.60        895.00          $537.00

 10/08/2020   JWD     TI        Emails with team re stip revisions                        0.10        895.00           $89.50

 10/08/2020   RMS     TI        Email exchange with Jeffrey W. Dulberg regarding          0.30        825.00          $247.50
                                preservation of tax assets stipulation
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20         Page 64 of 79


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    63
Ruby Tuesday Inc.                                                                                   Invoice 126533
76136 - 00002                                                                                       October 31, 2020


                                                                                            Hours           Rate        Amount

 10/08/2020   RMS     TI        Work on preservation of tax assets stipulation,              0.40        825.00         $330.00
                                including review of tax comments received

 10/09/2020   BDD     TI        Emails N. Brown re tax stipulation                           0.10        425.00          $42.50

 10/09/2020   BDD     TI        Email J. Dulberg re Tax stip                                 0.10        425.00          $42.50

 10/09/2020   RMP     TI        Review and respond to e-mails re trading stip.               0.30      1445.00          $433.50

 10/09/2020   JWD     TI        Calls with B Dassa re equity trading stip (2x)               0.20        895.00         $179.00

 10/09/2020   JWD     TI        Work on stipulation re equity trading (1.2); call with       1.40        895.00        $1,253.00
                                A Cheng re same and draft notes re same (.2)

 10/09/2020   JWD     TI        Emails with NRD counsel and with lender counsel              0.30        895.00         $268.50
                                re equity trading stip

 10/09/2020   JWD     TI        Email with GS counsel re equity trading stip                 0.10        895.00          $89.50

 10/09/2020   JWD     TI        Email with R Saunders re stip revisions                      0.10        895.00          $89.50

 10/09/2020   RMS     TI        Work on tax stipulation                                      0.40        825.00         $330.00

 10/09/2020   RMS     TI        Work on order approving tax stipulation                      0.30        825.00         $247.50

 10/11/2020   JWD     TI        Review and revise equity trading stip                        0.30        895.00         $268.50

 10/13/2020   JWD     TI        Calls with A Cheng re equity trading (2x) and emails         0.80        895.00         $716.00
                                re same (.3); email to colleagues re same (.1); emails
                                with M Pagay re same and RSA (.2); review DIP
                                motion re same (.2)

 10/13/2020   JWD     TI        Review and revise trading stip and email to A Cheng          0.20        895.00         $179.00
                                re same

 10/14/2020   RMP     TI        Telephone conference with Aziz re status and NOL             0.70      1445.00         $1,011.50
                                issues and telephone conference with J. Dulberg re
                                same.

 10/19/2020   JWD     TI        Emails with S ONeal re equity stip                           0.10        895.00          $89.50

 10/20/2020   JWD     TI        Work on issues regarding equity stipulation                  0.30        895.00         $268.50

 10/23/2020   RMP     TI        Review and respond to e-mails re NRD issues and              0.60      1445.00          $867.00
                                telephone conference with J. Dulberg re same.

 10/28/2020   RMP     TI        Telephone conference with Aziz re NRD and NOL                0.70      1445.00         $1,011.50
                                issues and follow-up with J. Dulberg re same.

 10/28/2020   JWD     TI        Review and respond to emails re status of equity stip        0.20        895.00         $179.00

 10/30/2020   BDD     TI        Review stip re limit trading/prohbit worthless stock         0.20        425.00          $85.00
                                deduction and email J. Dulberg re same
                    Case 20-12456-JTD            Doc 688-2         Filed 12/08/20      Page 65 of 79


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    64
Ruby Tuesday Inc.                                                                                 Invoice 126533
76136 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate         Amount

 10/30/2020   BDD     TI        Email J. Dulberg re motion to prohibit worthlessness       0.10        425.00           $42.50
                                of stock deduction

 10/30/2020   RMP     TI        Prepare for and participate on conference call re          0.70      1445.00          $1,011.50
                                NOL issues.

 10/30/2020   JWD     TI        Review files and call with Beth Dassa regarding            0.40        895.00          $358.00
                                motion

 10/30/2020   JWD     TI        Work on motion re NOL                                      1.40        895.00         $1,253.00

 10/30/2020   JWD     TI        Meeting with R Pachulski re NOl issue                      0.10        895.00           $89.50

 10/30/2020   JWD     TI        Work on NOL motion                                         0.70        895.00          $626.50

 10/31/2020   MSP     TI        Telephone call with Beth Dassa re: NOL value.              0.10        875.00           $87.50

 10/31/2020   BDD     TI        Prepare Motion for Order Barring RTI Invest Co,            3.20        425.00         $1,360.00
                                Strategic Financial Intermed., and NRD RT
                                Holdings from Transferring Membership Interests in
                                RTI Holding Company or Declaring Membership
                                Interests as Worthless and multiple calls and emails
                                with J. Dulberg re same

 10/31/2020   JWD     TI        Work on NOL motion and multiple calls with B               0.60        895.00          $537.00
                                Dassa re same

                                                                                          25.40                      $22,159.00

  Utilities
 10/23/2020   VAN     UT        Attention to utilities adequate protection issues.         5.00        925.00         $4,625.00

 10/26/2020   VAN     UT        Review CR3 summary of additional adequate                  0.70        925.00          $647.50
                                assurance demands; phone conference with David
                                Tiffany and Brian Esser regarding coordination of
                                debtor responses to same and Duke Energy.

 10/26/2020   VAN     UT        Phone conference with Harriman Utilities Board             0.20        925.00          $185.00
                                regarding adequate assurance.

 10/26/2020   VAN     UT        Research and analysis regarding Sprague arguments;         1.00        925.00          $925.00
                                email correspondence with Sprague counsel and
                                David Tiffany regarding same.

 10/26/2020   VAN     UT        Draft letter to Duke Energy regarding offer of             2.30        925.00         $2,127.50
                                additional adequate assurance.

 10/27/2020   VAN     UT        Analysis regarding Sprague objections to utility           1.40        925.00         $1,295.00
                                order, including email correspondence and phone
                                conferences regarding same.
                    Case 20-12456-JTD             Doc 688-2           Filed 12/08/20    Page 66 of 79


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    65
Ruby Tuesday Inc.                                                                                  Invoice 126533
76136 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate         Amount

 10/28/2020   VAN     UT        Attention to utilities adequate assurance demands.          1.60        925.00         $1,480.00

 10/29/2020   VAN     UT        Draft/revise final utilities order.                         1.00        925.00          $925.00

 10/29/2020   VAN     UT        Draft Sprague settlement letter; respond to utilities       1.30        925.00         $1,202.50
                                adequate assurance demands.

 10/30/2020   VAN     UT        Phone conference with utilities’ counsel regarding          0.90        925.00          $832.50
                                objection; attention to Duke Energy utilities’
                                adequate assurance settlement.

                                                                                           15.40                      $14,245.00

  TOTAL SERVICES FOR THIS MATTER:                                                                                 $639,176.00
                   Case 20-12456-JTD            Doc 688-2         Filed 12/08/20   Page 67 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    66
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020



 Expenses
 10/01/2020   LN         76136.00002 Lexis Charges for 10-01-20                                8.76
 10/01/2020   LN         76136.00002 Lexis Charges for 10-01-20                                0.63
 10/01/2020   LN         76136.00002 Lexis Charges for 10-01-20                                0.63
 10/01/2020   LN         76136.00002 Lexis Charges for 10-01-20                                0.63
 10/01/2020   LN         76136.00002 Lexis Charges for 10-01-20                                2.97
 10/02/2020   LN         76136.00002 Lexis Charges for 10-02-20                                9.52
 10/02/2020   LN         76136.00002 Lexis Charges for 10-02-20                                0.63
 10/02/2020   LN         76136.00002 Lexis Charges for 10-02-20                                0.63
 10/02/2020   LN         76136.00002 Lexis Charges for 10-02-20                                0.63
 10/05/2020   LN         76136.00002 Lexis Charges for 10-05-20                                0.63
 10/05/2020   LN         76136.00002 Lexis Charges for 10-05-20                                0.63
 10/05/2020   LN         76136.00002 Lexis Charges for 10-05-20                                0.63
 10/05/2020   LN         76136.00002 Lexis Charges for 10-05-20                                2.97
 10/06/2020   LN         76136.00002 Lexis Charges for 10-06-20                              23.74
 10/06/2020   LN         76136.00002 Lexis Charges for 10-06-20                                0.63
 10/06/2020   LN         76136.00002 Lexis Charges for 10-06-20                                0.63
 10/06/2020   LN         76136.00002 Lexis Charges for 10-06-20                                0.63
 10/06/2020   LN         76136.00002 Lexis Charges for 10-06-20                                8.90
 10/07/2020   FF         Filing Fee [E112] USBC, District Court of Delaware, LDJ          17,170.00
 10/07/2020   FF         Filing Fee [E112] USDC, District Court of Delaware, LDJ             75.00
 10/07/2020   LN         76136.00002 Lexis Charges for 10-07-20                              26.70
 10/08/2020   FF         Filing Fee [E112]USBC, District Court of Delaware, LDJ           17,170.00
 10/08/2020   FF         Filing Fee [E112] USBC, District Court of Delaware, LDJ           5,151.00
 10/08/2020   LN         76136.00002 Lexis Charges for 10-08-20                                7.90
 10/08/2020   LN         76136.00002 Lexis Charges for 10-08-20                                0.58
 10/08/2020   LN         76136.00002 Lexis Charges for 10-08-20                              79.16
 10/08/2020   LN         76136.00002 Lexis Charges for 10-08-20                                4.24
 10/08/2020   LN         76136.00002 Lexis Charges for 10-08-20                                4.67
 10/08/2020   LN         76136.00002 Lexis Charges for 10-08-20                                0.63
 10/08/2020   LN         76136.00002 Lexis Charges for 10-08-20                                0.63
 10/08/2020   LN         76136.00002 Lexis Charges for 10-08-20                                1.26
 10/08/2020   LN         76136.00002 Lexis Charges for 10-08-20                                2.97
                    Case 20-12456-JTD          Doc 688-2          Filed 12/08/20   Page 68 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    67
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020

 10/08/2020   LN         76136.00002 Lexis Charges for 10-08-20                               0.63
 10/08/2020   LN         76136.00002 Lexis Charges for 10-08-20                               9.53
 10/08/2020   RE2        SCAN/COPY ( 64 @0.10 PER PG)                                         6.40
 10/08/2020   RE2        SCAN/COPY ( 240 @0.10 PER PG)                                       24.00
 10/08/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 10/08/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                          0.60
 10/08/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                          0.40
 10/08/2020   RE2        SCAN/COPY ( 52 @0.10 PER PG)                                         5.20
 10/08/2020   RE2        SCAN/COPY ( 59 @0.10 PER PG)                                         5.90
 10/08/2020   RE2        SCAN/COPY ( 59 @0.10 PER PG)                                         5.90
 10/08/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                          0.40
 10/08/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                          0.90
 10/08/2020   RE2        SCAN/COPY ( 50 @0.10 PER PG)                                         5.00
 10/08/2020   RE2        SCAN/COPY ( 50 @0.10 PER PG)                                         5.00
 10/08/2020   RE2        SCAN/COPY ( 64 @0.10 PER PG)                                         6.40
 10/08/2020   RE2        SCAN/COPY ( 43 @0.10 PER PG)                                         4.30
 10/08/2020   RE2        SCAN/COPY ( 57 @0.10 PER PG)                                         5.70
 10/08/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 10/08/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                          0.10
 10/08/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 10/08/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 10/08/2020   RE2        SCAN/COPY ( 64 @0.10 PER PG)                                         6.40
 10/08/2020   RE2        SCAN/COPY ( 240 @0.10 PER PG)                                       24.00
 10/08/2020   RE2        SCAN/COPY ( 52 @0.10 PER PG)                                         5.20
 10/08/2020   RE2        SCAN/COPY ( 64 @0.10 PER PG)                                         6.40
 10/08/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                          0.10
 10/08/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 10/08/2020   RE2        SCAN/COPY ( 66 @0.10 PER PG)                                         6.60
 10/08/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 10/08/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 10/08/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                          0.60
 10/08/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 10/08/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                          0.10
 10/08/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                          0.60
                    Case 20-12456-JTD          Doc 688-2          Filed 12/08/20   Page 69 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    68
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020


 10/08/2020   RE2        SCAN/COPY ( 64 @0.10 PER PG)                                          6.40
 10/08/2020   RE2        SCAN/COPY ( 240 @0.10 PER PG)                                       24.00
 10/08/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                           0.20
 10/08/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                           0.60
 10/08/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                           0.40
 10/09/2020   FF         Filing Fee [E112]USBC, District Court of Delaware, LDJ           18,887.00
 10/09/2020   FF         Filing Fee [E112]USBC, District Court of Delaware, LDJ            5,151.00
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                                7.91
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                              49.24
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                              16.41
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                                1.17
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                                0.63
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                                8.90
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                                0.63
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                                0.63
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                                9.53
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                                0.63
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                                0.63
 10/09/2020   LN         76136.00002 Lexis Charges for 10-09-20                                8.90
 10/09/2020   RE2        SCAN/COPY ( 114 @0.10 PER PG)                                       11.40
 10/09/2020   RE2        SCAN/COPY ( 114 @0.10 PER PG)                                       11.40
 10/09/2020   RE2        SCAN/COPY ( 60 @0.10 PER PG)                                          6.00
 10/09/2020   RE2        SCAN/COPY ( 80 @0.10 PER PG)                                          8.00
 10/09/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                           0.10
 10/09/2020   RE2        SCAN/COPY ( 394 @0.10 PER PG)                                       39.40
 10/09/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                           0.60
 10/09/2020   RE2        SCAN/COPY ( 122 @0.10 PER PG)                                       12.20
 10/09/2020   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                          2.90
 10/09/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                                          3.70
 10/09/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                                          3.70
 10/09/2020   RE2        SCAN/COPY ( 66 @0.10 PER PG)                                          6.60
 10/09/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                           0.20
 10/09/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                           0.60
                    Case 20-12456-JTD       Doc 688-2    Filed 12/08/20   Page 70 of 79


Pachulski Stang Ziehl & Jones LLP                                                Page:    69
Ruby Tuesday Inc.                                                                Invoice 126533
76136 - 00002                                                                    October 31, 2020

 10/09/2020   RE2        SCAN/COPY ( 196 @0.10 PER PG)                              19.60
 10/09/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                 0.40
 10/09/2020   RE2        SCAN/COPY ( 60 @0.10 PER PG)                                6.00
 10/09/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                 0.10
 10/09/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                 0.10
 10/09/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                 0.10
 10/09/2020   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                2.90
 10/09/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                 0.40
 10/09/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                 0.60
 10/09/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                 0.10
 10/09/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                 0.20
 10/09/2020   RE2        SCAN/COPY ( 66 @0.10 PER PG)                                6.60
 10/09/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                 0.40
 10/09/2020   RE2        SCAN/COPY ( 114 @0.10 PER PG)                              11.40
 10/09/2020   RE2        SCAN/COPY ( 114 @0.10 PER PG)                              11.40
 10/09/2020   RE2        SCAN/COPY ( 60 @0.10 PER PG)                                6.00
 10/09/2020   RE2        SCAN/COPY ( 80 @0.10 PER PG)                                8.00
 10/09/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                 0.10
 10/09/2020   RE2        SCAN/COPY ( 394 @0.10 PER PG)                              39.40
 10/09/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                 0.60
 10/09/2020   RE2        SCAN/COPY ( 122 @0.10 PER PG)                              12.20
 10/09/2020   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                2.90
 10/09/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                                3.70
 10/09/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                                3.70
 10/09/2020   RE2        SCAN/COPY ( 66 @0.10 PER PG)                                6.60
 10/09/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                 0.20
 10/09/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                 0.60
 10/09/2020   RE2        SCAN/COPY ( 196 @0.10 PER PG)                              19.60
 10/09/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                 0.40
 10/09/2020   RE2        SCAN/COPY ( 60 @0.10 PER PG)                                6.00
 10/09/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                 0.10
 10/09/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                 0.10
 10/09/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                 0.10
 10/09/2020   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                2.90
                    Case 20-12456-JTD          Doc 688-2          Filed 12/08/20   Page 71 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    70
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020


 10/09/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                           0.40
 10/09/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                           0.60
 10/09/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                           0.10
 10/09/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                           0.20
 10/09/2020   RE2        SCAN/COPY ( 66 @0.10 PER PG)                                          6.60
 10/09/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                           0.40
 10/09/2020   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                          3.00
 10/09/2020   RE2        SCAN/COPY ( 100 @0.10 PER PG)                                       10.00
 10/10/2020   FF         Filing Fee [E112]USBC, District Court of Delaware, LDJ           24,038.00
 10/10/2020   LN         76136.00002 Lexis Charges for 10-10-20                              24.61
 10/11/2020   LN         76136.00002 Lexis Charges for 10-11-20                              26.29
 10/11/2020   LN         76136.00002 Lexis Charges for 10-11-20                              32.82
 10/12/2020   LN         76136.00002 Lexis Charges for 10-12-20                             102.91
 10/12/2020   LN         76136.00002 Lexis Charges for 10-12-20                                0.63
 10/12/2020   LN         76136.00002 Lexis Charges for 10-12-20                                0.63
 10/12/2020   LN         76136.00002 Lexis Charges for 10-12-20                                1.26
 10/12/2020   LN         76136.00002 Lexis Charges for 10-12-20                                0.63
 10/12/2020   LN         76136.00002 Lexis Charges for 10-12-20                                2.97
 10/12/2020   RE         ( 2 @0.20 PER PG)                                                     0.40
 10/12/2020   RE         ( 842 @0.20 PER PG)                                                168.40
 10/12/2020   RE2        SCAN/COPY ( 62 @0.10 PER PG)                                          6.20
 10/12/2020   RE2        SCAN/COPY ( 62 @0.10 PER PG)                                          6.20
 10/12/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                           0.10
 10/13/2020   LN         76136.00002 Lexis Charges for 10-13-20                              16.41
 10/13/2020   LN         76136.00002 Lexis Charges for 10-13-20                                0.63
 10/13/2020   LN         76136.00002 Lexis Charges for 10-13-20                                0.63
 10/13/2020   LN         76136.00002 Lexis Charges for 10-13-20                                0.63
 10/13/2020   LN         76136.00002 Lexis Charges for 10-13-20                                0.63
 10/13/2020   TR         Transcript [E116] Reliable Comp., Inv. WL095290, L.                 55.20
                         Thomas
 10/14/2020   LN         76136.00002 Lexis Charges for 10-14-20                              97.04
 10/14/2020   LN         76136.00002 Lexis Charges for 10-14-20                              16.41
 10/14/2020   LN         76136.00002 Lexis Charges for 10-14-20                                0.63
 10/14/2020   LN         76136.00002 Lexis Charges for 10-14-20                                2.52
                    Case 20-12456-JTD          Doc 688-2          Filed 12/08/20   Page 72 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    71
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020

 10/14/2020   LN         76136.00002 Lexis Charges for 10-14-20                               0.63
 10/14/2020   LN         76136.00002 Lexis Charges for 10-14-20                               0.63
 10/14/2020   LN         76136.00002 Lexis Charges for 10-14-20                              17.79
 10/14/2020   RE2        SCAN/COPY ( 34 @0.10 PER PG)                                         3.40
 10/15/2020   LN         76136.00002 Lexis Charges for 10-15-20                               8.17
 10/15/2020   LN         76136.00002 Lexis Charges for 10-15-20                               0.63
 10/15/2020   LN         76136.00002 Lexis Charges for 10-15-20                               8.90
 10/15/2020   LN         76136.00002 Lexis Charges for 10-15-20                               0.63
 10/15/2020   LN         76136.00002 Lexis Charges for 10-15-20                               0.63
 10/15/2020   LN         76136.00002 Lexis Charges for 10-15-20                               0.63
 10/15/2020   LN         76136.00002 Lexis Charges for 10-15-20                               1.26
 10/15/2020   LN         76136.00002 Lexis Charges for 10-15-20                               2.97
 10/15/2020   LN         76136.00002 Lexis Charges for 10-15-20                               1.89
 10/15/2020   LN         76136.00002 Lexis Charges for 10-15-20                              17.80
 10/15/2020   RE2        SCAN/COPY ( 40 @0.10 PER PG)                                         4.00
 10/15/2020   RE2        SCAN/COPY ( 50 @0.10 PER PG)                                         5.00
 10/15/2020   RE2        SCAN/COPY ( 39 @0.10 PER PG)                                         3.90
 10/15/2020   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                         1.70
 10/15/2020   RE2        SCAN/COPY ( 36 @0.10 PER PG)                                         3.60
 10/15/2020   RE2        SCAN/COPY ( 36 @0.10 PER PG)                                         3.60
 10/16/2020   LN         76136.00002 Lexis Charges for 10-16-20                               1.17
 10/16/2020   LN         76136.00002 Lexis Charges for 10-16-20                               1.26
 10/16/2020   LN         76136.00002 Lexis Charges for 10-16-20                               0.63
 10/16/2020   LN         76136.00002 Lexis Charges for 10-16-20                               0.63
 10/16/2020   LN         76136.00002 Lexis Charges for 10-16-20                               0.63
 10/16/2020   LN         76136.00002 Lexis Charges for 10-16-20                               0.63
 10/16/2020   LN         76136.00002 Lexis Charges for 10-16-20                               1.26
 10/16/2020   LN         76136.00002 Lexis Charges for 10-16-20                               8.90
 10/16/2020   RE         ( 20 @0.20 PER PG)                                                   4.00
 10/16/2020   RE         ( 1 @0.20 PER PG)                                                    0.20
 10/16/2020   RE2        SCAN/COPY ( 60 @0.10 PER PG)                                         6.00
 10/16/2020   RE2        SCAN/COPY ( 85 @0.10 PER PG)                                         8.50
 10/16/2020   RE2        SCAN/COPY ( 138 @0.10 PER PG)                                       13.80
 10/16/2020   RE2        SCAN/COPY ( 88 @0.10 PER PG)                                         8.80
                    Case 20-12456-JTD          Doc 688-2          Filed 12/08/20   Page 73 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    72
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020


 10/16/2020   RE2        SCAN/COPY ( 52 @0.10 PER PG)                                         5.20
 10/16/2020   RE2        SCAN/COPY ( 134 @0.10 PER PG)                                       13.40
 10/16/2020   RE2        SCAN/COPY ( 84 @0.10 PER PG)                                         8.40
 10/16/2020   RE2        SCAN/COPY ( 84 @0.10 PER PG)                                         8.40
 10/18/2020   LN         76136.00002 Lexis Charges for 10-18-20                               0.63
 10/18/2020   LN         76136.00002 Lexis Charges for 10-18-20                              41.01
 10/18/2020   LN         76136.00002 Lexis Charges for 10-18-20                              13.17
 10/18/2020   LN         76136.00002 Lexis Charges for 10-18-20                              29.77
 10/19/2020   LN         76136.00002 Lexis Charges for 10-19-20                              82.06
 10/19/2020   LN         76136.00002 Lexis Charges for 10-19-20                               8.19
 10/19/2020   LN         76136.00002 Lexis Charges for 10-19-20                              41.02
 10/19/2020   LN         76136.00002 Lexis Charges for 10-19-20                              57.44
 10/19/2020   LN         76136.00002 Lexis Charges for 10-19-20                              16.41
 10/19/2020   LN         76136.00002 Lexis Charges for 10-19-20                               0.63
 10/19/2020   LN         76136.00002 Lexis Charges for 10-19-20                               0.63
 10/19/2020   LN         76136.00002 Lexis Charges for 10-19-20                               0.63
 10/19/2020   LN         76136.00002 Lexis Charges for 10-19-20                               0.63
 10/19/2020   LN         76136.00002 Lexis Charges for 10-19-20                               2.97
 10/19/2020   RE         ( 1 @0.20 PER PG)                                                    0.20
 10/19/2020   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                         1.70
 10/20/2020   LN         76136.00002 Lexis Charges for 10-20-20                              43.82
 10/20/2020   LN         76136.00002 Lexis Charges for 10-20-20                              24.61
 10/20/2020   LN         76136.00002 Lexis Charges for 10-20-20                               8.90
 10/20/2020   LN         76136.00002 Lexis Charges for 10-20-20                               1.26
 10/20/2020   LN         76136.00002 Lexis Charges for 10-20-20                               0.63
 10/20/2020   LN         76136.00002 Lexis Charges for 10-20-20                               0.63
 10/20/2020   LN         76136.00002 Lexis Charges for 10-20-20                               0.63
 10/20/2020   RE         ( 1 @0.20 PER PG)                                                    0.20
 10/20/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                         1.10
 10/20/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                         1.20
 10/20/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                          0.70
 10/20/2020   RE2        SCAN/COPY ( 86 @0.10 PER PG)                                         8.60
 10/21/2020   LN         76136.00002 Lexis Charges for 10-21-20                              21.51
                    Case 20-12456-JTD          Doc 688-2          Filed 12/08/20   Page 74 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    73
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020

 10/21/2020   LN         76136.00002 Lexis Charges for 10-21-20                               0.63
 10/21/2020   LN         76136.00002 Lexis Charges for 10-21-20                               0.63
 10/21/2020   LN         76136.00002 Lexis Charges for 10-21-20                               0.63
 10/21/2020   LN         76136.00002 Lexis Charges for 10-21-20                               0.63
 10/21/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                         1.50
 10/21/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/21/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                          0.60
 10/21/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/21/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                         1.20
 10/21/2020   RE2        SCAN/COPY ( 51 @0.10 PER PG)                                         5.10
 10/21/2020   RE2        SCAN/COPY ( 49 @0.10 PER PG)                                         4.90
 10/21/2020   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                          0.50
 10/21/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/21/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/21/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                          0.10
 10/21/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/21/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                          0.60
 10/21/2020   RE2        SCAN/COPY ( 58 @0.10 PER PG)                                         5.80
 10/21/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/21/2020   RE2        SCAN/COPY ( 85 @0.10 PER PG)                                         8.50
 10/21/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                         1.80
 10/21/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                          0.40
 10/21/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                         1.00
 10/21/2020   RE2        SCAN/COPY ( 57 @0.10 PER PG)                                         5.70
 10/21/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                          0.70
 10/21/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/21/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/21/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                          0.40
 10/21/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 10/21/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/21/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                          0.40
 10/21/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/21/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                          0.60
 10/21/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
                    Case 20-12456-JTD           Doc 688-2         Filed 12/08/20   Page 75 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    74
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020


 10/21/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/21/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                          0.70
 10/22/2020   CC         Conference Call [E105] CourtCall Debit Ledger for                   33.00
                         10/01/2020 through 10/31/2020, D. Tiffany
 10/22/2020   CC         Conference Call [E105] CourtCall Debit Ledger for                   38.25
                         10/01/2020 through 10/31/2020, S. Medley
 10/22/2020   LN         76136.00002 Lexis Charges for 10-22-20                               0.63
 10/22/2020   LN         76136.00002 Lexis Charges for 10-22-20                               0.63
 10/22/2020   LN         76136.00002 Lexis Charges for 10-22-20                               0.63
 10/22/2020   LN         76136.00002 Lexis Charges for 10-22-20                               0.63
 10/22/2020   LN         76136.00002 Lexis Charges for 10-22-20                               2.97
 10/22/2020   LN         76136.00002 Lexis Charges for 10-22-20                               9.69
 10/22/2020   RE         ( 4 @0.20 PER PG)                                                    0.80
 10/22/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 10/23/2020   LN         76136.00002 Lexis Charges for 10-23-20                               2.25
 10/23/2020   LN         76136.00002 Lexis Charges for 10-23-20                               0.63
 10/23/2020   LN         76136.00002 Lexis Charges for 10-23-20                               0.63
 10/23/2020   LN         76136.00002 Lexis Charges for 10-23-20                               0.63
 10/23/2020   LN         76136.00002 Lexis Charges for 10-23-20                               1.26
 10/23/2020   RE         ( 1 @0.20 PER PG)                                                    0.20
 10/23/2020   RE         ( 1 @0.20 PER PG)                                                    0.20
 10/23/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                          0.40
 10/23/2020   RE2        SCAN/COPY ( 116 @0.10 PER PG)                                       11.60
 10/23/2020   RE2        SCAN/COPY ( 22 @0.10 PER PG)                                         2.20
 10/23/2020   RE2        SCAN/COPY ( 58 @0.10 PER PG)                                         5.80
 10/23/2020   RE2        SCAN/COPY ( 31 @0.10 PER PG)                                         3.10
 10/23/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                         1.00
 10/23/2020   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                         2.70
 10/23/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                         1.50
 10/23/2020   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                         4.80
 10/23/2020   RE2        SCAN/COPY ( 34 @0.10 PER PG)                                         3.40
 10/23/2020   RE2        SCAN/COPY ( 25 @0.10 PER PG)                                         2.50
 10/23/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                                         3.70
 10/23/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                         1.20
 10/23/2020   RE2        SCAN/COPY ( 84 @0.10 PER PG)                                         8.40
                    Case 20-12456-JTD          Doc 688-2          Filed 12/08/20   Page 76 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    75
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020


 10/23/2020   RE2        SCAN/COPY ( 38 @0.10 PER PG)                                         3.80
 10/23/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                         1.10
 10/23/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                         1.10
 10/23/2020   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                         3.30
 10/25/2020   LN         76136.00002 Lexis Charges for 10-25-20                              16.41
 10/26/2020   LN         76136.00002 Lexis Charges for 10-26-20                              71.24
 10/26/2020   LN         76136.00002 Lexis Charges for 10-26-20                              43.82
 10/26/2020   LN         76136.00002 Lexis Charges for 10-26-20                               7.86
 10/26/2020   LN         76136.00002 Lexis Charges for 10-26-20                               1.13
 10/26/2020   LN         76136.00002 Lexis Charges for 10-26-20                              16.41
 10/26/2020   LN         76136.00002 Lexis Charges for 10-26-20                              77.92
 10/26/2020   LN         76136.00002 Lexis Charges for 10-26-20                               0.63
 10/26/2020   LN         76136.00002 Lexis Charges for 10-26-20                               0.63
 10/26/2020   LN         76136.00002 Lexis Charges for 10-26-20                               1.26
 10/26/2020   LN         76136.00002 Lexis Charges for 10-26-20                               2.97
 10/26/2020   LN         76136.00002 Lexis Charges for 10-26-20                               1.26
 10/26/2020   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                         4.80
 10/26/2020   RE2        SCAN/COPY ( 68 @0.10 PER PG)                                         6.80
 10/26/2020   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                         2.40
 10/26/2020   RE2        SCAN/COPY ( 34 @0.10 PER PG)                                         3.40
 10/26/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                         1.20
 10/26/2020   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                         2.40
 10/26/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 10/26/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                          0.10
 10/27/2020   LN         76136.00002 Lexis Charges for 10-27-20                               2.92
 10/27/2020   LN         76136.00002 Lexis Charges for 10-27-20                               7.91
 10/27/2020   LN         76136.00002 Lexis Charges for 10-27-20                              66.20
 10/27/2020   LN         76136.00002 Lexis Charges for 10-27-20                              15.74
 10/27/2020   LN         76136.00002 Lexis Charges for 10-27-20                              16.41
 10/27/2020   LN         76136.00002 Lexis Charges for 10-27-20                               0.63
 10/27/2020   LN         76136.00002 Lexis Charges for 10-27-20                              17.80
 10/27/2020   LN         76136.00002 Lexis Charges for 10-27-20                               0.63
 10/27/2020   LN         76136.00002 Lexis Charges for 10-27-20                               0.63
                    Case 20-12456-JTD          Doc 688-2          Filed 12/08/20   Page 77 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    76
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020

 10/27/2020   LN         76136.00002 Lexis Charges for 10-27-20                               0.63
 10/27/2020   LN         76136.00002 Lexis Charges for 10-27-20                               0.63
 10/27/2020   RE         ( 40 @0.20 PER PG)                                                   8.00
 10/27/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                          0.40
 10/27/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                          0.40
 10/27/2020   RE2        SCAN/COPY ( 34 @0.10 PER PG)                                         3.40
 10/27/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/27/2020   RE2        SCAN/COPY ( 31 @0.10 PER PG)                                         3.10
 10/27/2020   RE2        SCAN/COPY ( 49 @0.10 PER PG)                                         4.90
 10/27/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                         1.00
 10/27/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/27/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/27/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                          0.30
 10/27/2020   RE2        SCAN/COPY ( 65 @0.10 PER PG)                                         6.50
 10/28/2020   LN         76136.00002 Lexis Charges for 10-28-20                               0.58
 10/28/2020   LN         76136.00002 Lexis Charges for 10-28-20                              92.10
 10/28/2020   LN         76136.00002 Lexis Charges for 10-28-20                               7.32
 10/28/2020   LN         76136.00002 Lexis Charges for 10-28-20                               8.19
 10/28/2020   LN         76136.00002 Lexis Charges for 10-28-20                               0.63
 10/28/2020   LN         76136.00002 Lexis Charges for 10-28-20                               1.26
 10/28/2020   LN         76136.00002 Lexis Charges for 10-28-20                               0.63
 10/28/2020   LN         76136.00002 Lexis Charges for 10-28-20                               0.63
 10/28/2020   LN         76136.00002 Lexis Charges for 10-28-20                               1.26
 10/28/2020   RE         ( 17 @0.20 PER PG)                                                   3.40
 10/28/2020   RE         ( 25 @0.20 PER PG)                                                   5.00
 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                              43.82
 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                               0.56
 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                              32.82
 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                               1.13
 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                              17.80
 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                               0.63
 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                               0.63
 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                               0.63
 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                               0.63
                    Case 20-12456-JTD          Doc 688-2          Filed 12/08/20   Page 78 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    77
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020


 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                                2.52
 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                                2.97
 10/29/2020   LN         76136.00002 Lexis Charges for 10-29-20                               34.89
 10/30/2020   LN         76136.00002 Lexis Charges for 10-30-20                                0.58
 10/30/2020   LN         76136.00002 Lexis Charges for 10-30-20                                0.63
 10/30/2020   LN         76136.00002 Lexis Charges for 10-30-20                                8.90
 10/30/2020   LN         76136.00002 Lexis Charges for 10-30-20                                0.63
 10/30/2020   LN         76136.00002 Lexis Charges for 10-30-20                                0.63
 10/30/2020   LN         76136.00002 Lexis Charges for 10-30-20                                0.63
 10/30/2020   LN         76136.00002 Lexis Charges for 10-30-20                                0.63
 10/30/2020   LN         76136.00002 Lexis Charges for 10-30-20                                9.70
 10/30/2020   LN         76136.00002 Lexis Charges for 10-30-20                                0.63
 10/30/2020   LN         76136.00002 Lexis Charges for 10-30-20                                8.90
 10/30/2020   RE         ( 1 @0.20 PER PG)                                                     0.20
 10/30/2020   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                          3.00
 10/30/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                           0.70
 10/30/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                           0.40
 10/30/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                          1.20
 10/30/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                           0.30
 10/31/2020   LN         76136.00002 Lexis Charges for 10-31-20                              123.09
 10/31/2020   LN         76136.00002 Lexis Charges for 10-31-20                               16.41

   Total Expenses for this Matter                                                      $90,627.37
                   Case 20-12456-JTD            Doc 688-2     Filed 12/08/20    Page 79 of 79


Pachulski Stang Ziehl & Jones LLP                                                         Page:    78
Ruby Tuesday Inc.                                                                         Invoice 126533
76136 - 00002                                                                             October 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        10/31/2020

Total Fees                                                                                           $639,176.00

Total Expenses                                                                                          90,627.37

Total Due on Current Invoice                                                                         $729,803.37

  Outstanding Balance from prior invoices as of        10/31/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due



             Total Amount Due on Current and Prior Invoices:                                          $729,803.37
